Case 1:17-cr-00151-MAC-KFG Document 208-3 Filed 07/29/20 Page 1 of 49 PageID #:
                                   2496




                                 EXHIBIT C
Case 1:17-cr-00151-MAC-KFG Document 208-3 Filed 07/29/20 Page 2 of 49 PageID #:
                                   2497




       Punishment for Hypocrisy

         Hypocrisy undermines deeds, and God does not accept the deeds of a hypocrite; therefore his end will be
        hell fire. As stated by the Prophet, may God's peace and blessings be upon him, in a hadith narrated by
        Abu Hurairah, may God be pleased with him, about the people who would be first to enter hell fire. He
        said, "I heard the Prophet, may God's peace and blessings be upon him, say: The first people to be
        judged on judgment day will be of three kinds: A man who died as a martyr shall be brought forth asked
        about the blessing he was given, and he shall identify it. Then he will be asked, "And what have you done
        with it?" He will say, "I fought for the sake of You, and I was martyred." He will then be told, "You have
        lied, you fought so that you will be known to be courageous. He will then be sentenced and dragged away
        face-down and cast into the hell fire. Another man will be a learned man, an educator and a scholar of
        the Quran. He will be brought forth and asked about the blessing he had been given and he will identify it.
       Then he will be asked, "What have you done with it?" He will say, "I learned about You [God] and studied
       the Quran." Then he will be told, "You have lied, you have learned so that it will be said that you are a
       scholar and that you study the Quran, so that you will be thought of as a learned person. He will then be
       judged, dragged away face-down and then cast into the hell fire. Then a wealthy man blessed by God
       with money will be brought forth and asked about the blessing he has          n given, and he will identify it.
       Then he will be asked, "And what have you done with it?" He will sa           issed no opportunity to give
       help and aid to other people." Then he will be told, "You have lied            those things so that it will be
       said that you are a philanthropist." He will then be sentenced, dr               face down, and then cast
                           1
       into the hell fire.




   1
       Narrated by Muslim

                                                                                                                    1

                                                                                                                         1102
                 Case 1:17-cr-00151-MAC-KFG Document 208-3 Filed 07/29/20 Page 3 of 49 PageID #:
                                                    2498




                               Furthermore, the Prophet, may God's peace and blessings be upon him, warns us in numerous ways
                               about the dangers of hypocrisy. The Prophet said that, "He who hears is heard by God, and he who sees
                               is seen by God." 1 This means that for anyone who does a deed only in order to be seen or heard about.
                               by other people for having done, they and the malicious intentions they hid during their life will be
                               revealed by God on judgment day.



                            A Bedouin Arab came to the Prophet, may God's peace and blessings be upon him, and said, "Dear
c,,, •   >   ,·,,,.~ , ·   ,prap!llsl,i,f,,li,<,dpli,e,e,,jsc~malhfigh\iflg,,lo!'~sal<aca»pFiil&•~-~eat•ol:4ear•o!».,,.,.,.,,,41umilialj0fF~   x<· ···· •

                            another man fighting to affirm his status, and to seek stature and esteem among the people, and yet
                            another man who is fighting so that he might be praised by the people. The Prophet, may God's peace
                            and blessings be upon him, said, "He who fights to promote the word of God is the one actually fighting
                                                     2
                            for the sake of God."

                           And in a Qudsi hadith, the Prophet, may God's peace and blessings be upon him, narrated that God had
                           said, "I am the one partner who is least in need of having any partner i  ything I do; whosoever does
                           anything for the sake of Me and for the sake of someone else, I will     abandoned that person with
                           their partner." 3




                           'Narrated in both Sahih Muslim and Sahih Bukhari
                           2
                             Narrated in both Sahih Muslim and Sahih Bukhari
                           3
                             Narrated by Muslim

                                                                                                                                               2

                                                                                                                                                   1103
Case 1:17-cr-00151-MAC-KFG Document 208-3 Filed 07/29/20 Page 4 of 49 PageID #:
                                   2499




    The hadith proves that he who introduces among their intentions a goal for those intentions other than
    God Himself, God will not accept any part of the deed.

    Thus, for example, say you wanted to donate one pound for charity but then when you went to get it out
    you noticed that there are people watching you, and then you retrieve a larger sum so that it will not be
    said that you are miserly. Here as you are seeking the pleasure of God, hypocrisy has tainted your
    intentions because of those who are watching you. In this case God will not accept any of the money that
    you donated, irrespective of whether it is a small or large sum.




                                                                                                             3

                                                                                                                 1104
Case 1:17-cr-00151-MAC-KFG Document 208-3 Filed 07/29/20 Page 5 of 49 PageID #:
                                   2500




                                              [Handwritten note:] 450242901114
                                In the name of God, the Compassionate, the Merciful


   Definition of War:
   A state of conflict between two factions, groups, nations, and in general between two opposing camps; in
   order to achieve political, economic, or ideological gains, or expansion. It is typically an action of last
   resort for politicians.


   The Objectives of War:
   1- For the fighter to destroy and force into submission the forces confronting him.
   2- The destruction and expulsion of the intended enemy.
   3- To establish one's presence.


   The Causes of War:
   Generally, the causes of war can be divided into two categories:
   1- Just wars: these wars are initiated by a faction or people who                 ssed and wronged by a
   tyrannical or unjust ruler. The cause in this instance is lifting the      r        and aggression, and fighting
   for the sake of God and implementing the Sharia law so th               word of        ill reign supreme.
   2- Unjust wars: these wars are waged by unjust forces ag                eak and de         less people. The
   objective is to control ideologies, change legislation, se·        rito     nd plunder wealth.


   Categories of war waged with military and ci'W!"l!!~
   1- Conventional wars
   2- Wars of mass destruction
   3- Cold wars
   4- Asymmetrical wars




                                                                                          1




                                                                                                                      4

                                                                                                                          1105
Case 1:17-cr-00151-MAC-KFG Document 208-3 Filed 07/29/20 Page 6 of 49 PageID #:
                                   2501




    First: Conventional Wars -- Wars in which all weapons are utilized with the exception of weapons of mass
    destruction. Such wars lake place between two organized armies.

    Second: Wars of mass destruction -- Wars in which unconventional weapons are used (weapons of mass
    destruction such as biological or nuclear weapons). This type of war is considered unlikely to occur,
    because it would result in the annihilation of all forms of life ..

    Third: Cold Wars -- Wars that do not include any direct clashes between the two parties.

                                         Guerrilla Warfare

    Fourth: Unconventional wars (asymmetrical warfare)

    This kind of warfare has a dual definition.

    First definition -- a revolution; the upheaval of the local population who opposes the government stance
    and its legality whether a national government or an occupying force.

   Second definition -- a war of the simplest kind with the cheapest i         •         being used by a poor and
   weak side against a powerful opponent who is superior in war                             ell as equipment.
   This is known as guerilla warfare, or the "war of the dog and                             lly bites the dog and
   causes it injuries before then fleeing, while the dog then b'                              its skin. Then the flea
   returns once again to bite the dog, and so on until the d                                 ance, falls over, and
   dies, after having been killed by fleas.

   The Objectives of Guerilla Warfare:
   The objectives the Mujahidin are striving for are                     re    . They are heeding the call to
   establish a purely Islamic system, free of all evil d                    ts of disbelief. It is based on the Quran
   and the Sunnah. 1 Moreover, one of the           of th         ahidin is the liberation of Muslim populations
   oppressed by the power and dictator                           nd tyrannical regime whether a local government
   or foreign one and establishing a                               h implements its laws through the guidance of
   the Quran and Sunnah. Thus, you                                he Islamic movements share the same definitions
   and causes for their existence.

   The Phases of Guerill

   Phase I: Attrition (stra




   1   Translator note: the 11 Sunnah", the traditionHdefining teachings of the Prophet Mohammed

                                                                                                                        5

                                                                                                                            1106
     Case 1:17-cr-00151-MAC-KFG Document 208-3 Filed 07/29/20 Page 7 of 49 PageID #:
                                        2502




          For the Mujahidin, the reasons for this phase coming into effect are usually the defense of Islam,
          Muslims, things sacrosanct to them, and their honor.

          Phase II:
          Relative Strategic Balance (the 'thousand wounds" policy)

          Phase II: Military Decisiveness (Final Attack)
          The Mujahidin leadership determines the position of the Mujahidin with respect to all of these phases.
          However, the battle may begin at the information gathering stage. Then the enemy may not be able to
~--~r..,ast;•l!!mtyOO"may·lill&thaMheywtlMwllapse•tlttflllg'llie"firsrmage'·-·wmutrwa•blessmgfro,rr6mt•'ffles•••·
          enemy could also fall during phase II. But one must take care at this point not to rush when transitioning
          from one stage to another. Instead, one must be patient and take into consideration all reasons and
          assess all factors.
          Each one of these phases is distinct in their political and military characteristics, which are subject to
          maneuvers and changing, both with respect to the enemy and the Mujahidin as well. You will also find
          that the enemy as well as the Mujahidin will have established bases in this phase. There is also the factor
          of negotiations during every stage which must be considered.

          Phase II: Attrition (Strategic Defense)
          Political Attributes:
          A. With respect to the enemy: aggressive, fierce, and contin                          tarnish the image of the
          guerrillas or the Mujahidin and to deceive the masses, pu        1ng and distrib         misleading propaganda.
          An example would be the claim that the Mujahidin are                      inals, and people who have failed
          and given up on life as facilitated by the media which is c              y the enemy. This is why any reader
          or folfower of the situation in the region today can see for th     elves and watch one of these rabid
          campaigns against the Mujahidin in Muslim or i            untries.     ·s practice is a cheap misuse of religion
          to confront the Mujahidin. Even the government                   ia        y has made use of some leading
          figures.in Islam today to tarnish the image of the                    s who until recently were once known
          for standing against the oppressors.

          The objective behind the distortio                           ception is to attempt to isolate the Mujahidin for
          the rest of the society and cut off                         cial support offered by the people to the
          Mujahidin. But, alas, their intentions        ver be u illed, as God says in the following Quranic verse:
          {{Fain would they extingui                    hs, but Allah will not allow but that His Light should be
          perfected, even though                          etest it.}}

         Among the political char                    phase are secret offers in efforts to negotiate ceasefires in
         return for complete immuni                 mething similar. Often these offers are made to the leadership of
         the guerrillas or those who ar         g the military or political campaign, such as the deals currently being
         offered to the Mujahedeen in the     rabian Peninsula by Safar Al-Hawaii or Al-'Awaji.




                                                                                                                            6

                                                                                                                                1107
Case 1:17-cr-00151-MAC-KFG Document 208-3 Filed 07/29/20 Page 8 of 49 PageID #:
                                   2503




    For the Mujahidin: the Mujahidin will utilize military assaults during this phase to destroy the structure of
    the regime and reveal the true picture to the people of the Islamic community; and show that the enemy is
    incapable to withstand assaults by the Mujahidin. _In other words, this is encouraging the people to fight
    the enemy.

    During this phase as well, the Mujahidin shall take the opportunity to reveal the truth about the conflicts
    taking place in the area (the conflict with the Jews and the Christians, or a rapacious enemy occupying
    their homes). Therefore, if you find that the Mujahidin are delaying in launching their attacks, they usually
    justify (his delay by pursuing important, sensitive, and noble causes (Jewish and Christian goals), in
    order to humiliate and expose the state, and its state of being a client regime, to the general public.




                                                                                                                    7

                                                                                                                        1108
Case 1:17-cr-00151-MAC-KFG Document 208-3 Filed 07/29/20 Page 9 of 49 PageID #:
                                   2504




   During this period as well, the Mujahidin media outlets will incite the Mujahidin and people to fight the
   Crusaders and the Jews, and encourage the people to support the Mujahidin. It will broadcast the heroic
   activities of the Mujahidin, and their missions and operations that are worth highlighting so that the people
   can follow their Mujahidin brothers and have the truth revealed to them.

   Political characteristics of this stage for the Mujahidin: finding allies (Mujahidin that are not in the in
   the area where the battle is taking place) and strengthening bonds of cooperation with those Mujahidin,
   while at the same time limiting     attacks    enemies not directly involved in the conflict. The goal is to
            the          from                    on multiple fronts at one time.

   Military Characteristics:
   With respect to the enemy: continuous, aggressive, and intense attacks to destroy and eliminate the
   Mujahidin's strength. You will find that the enemy will use as much military force as they can to achieve
   this goal.
   At the same time you will find that the enemy will try and lure the Mujahidin into battles and attacks in
   exposed areas in order to defeat them, even if this causes them to lose large numbers of their own
   forces.

   The Mujahidin:
   During this phase the Mujahidin will try to distribute, vary, and in ase         attacks against the enemy in
   different parts of the country. Even if these attacks were sm        hey will 15    quent and varied. This will
   therefore divide, squander, and scatter the efforts of thee       y.
   These attacks are primarily based on the hit and run po· (i.e. s           and run). During this stage the
   Jihadist group will need qualitative attacks to generate p              ia coverage. The objective of these
   attacks is to prove ihe existence and strength of the jihadis          encourage the populace to join the
   fight and encourage young people to take up ar             facet         ish and Christian enemies as well as
   their puppets and clients.


   Bases:
   With respect lo the enemy: During                           's bases are known and are stationary.
   With respect lo the Mujahidin: Bas                         tionary, and are easy lo set up. This means that
   the supplies are light and eas to ca

   Negotiations:
   Negotiations are strictl                   ph se (no negotiations, cease fire, veering from military
   objectives, and no dialo                  e roots of the battle and the founding of the Jihadist movement
   were propagated by differe                s. It is a battle between the Muslims and the Christians, and
   between the Mujahidin and in            d thus there is no room for coming up with solutions.




   Phase II: (Relative Strategic Balance)
   Once the movement succeeds in persevering, squandering the enemy's efforts, whittling away their
   power and gaining the people's trust and belief in the their objectives thus revealing to them the true
   picture; and once an influx of supporters and soldiers comes to support- the group and the Mujahidin, you
   will automatically transition to the third phase of guerilla warfare, which is the relative strategic balance




                                                                                                                     8

                                                                                                                         1109
Case 1:17-cr-00151-MAC-KFG Document 208-3 Filed 07/29/20 Page 10 of 49 PageID #:
                                    2505




     phase, also known as the "thousand wounds" policy.


    Political Characteristics:
    With respect to the Enemy: After enduring a long war of attrition, the enemy of God will find that it is
    nearly impossible to defeat the Mujahidin's military power. This is why during this stage you will find that
    the enemy will turn to diplomatic solutions in an attempt to find a way out of a conflict they are aware may
    destroy them, regardless of what they may try to do.

    However, because of firmly entrenched circumstances that come into play during this phase, you will find
    that the military wing within the regime more often than not causes the diplomatic wing's efforts to fail.
    The military will cause damages and the politicians to lose everything, as the military believes that blood
    is the only language that can be used to negotiate with the Mujahidin. In this phase, the stubbornness and
    resistance of the military will create some internal conflicts and could possibly lead to the military
    convincing the politicians to seek foreign assistance. This was the case with the oppressor Najib in
                                                                          1
    Afghanistan, when he sought the help of the communist Russians.

    With respect to the Mujahidin: during the period of reckless politic               rived together by the enemy,
    the Mujahidin will know that they are now on their way to establis ·               slamic Caliphate government.
    You will find that they will step up their political and military cam       ns,      rder to highlight the
    milestones of this ongoing struggle between them and their              ary adver · s, the Jews and Christians,
    and their puppets and clients. During this time it will be di         for their oper       s to hide the truth behind
    the presence of Christians and Jews in Muslim lands. T             ujah·     will revea the truth with their attacks
    on bases and other areas where the enemy is present, I                    doubt that they genuinely exist
    throughout the country.

    Furthermore, the Mujahidin must use their libera                        inistrative bases and their media
    offices to continue their incitement and locate the     m            ess and destroy this puppet regime, as
    it attempts to destroy the Mujahidin. Als        g thi     se, the Mujahidin must make political statements
    either through written press releases              the     of the language of violence and bloodshed
    against all foreign governments w                 the t    r regime and warn them that if they stand with
    the regime, they will be lawful targ                       attacks. Furthermore, the Mujahidin should
    communicate with the general ublic              led over by these governments, and inform them that their
    countries are interfering in                 s that do not concern them, as did Sheik Abu Abdallah
    Osama Bin Laden, may                           is statements where he addresses the people of Japan and
    some other countries.




    1 Perhaps the reader following the current situation in the Arab World, as well as the actions of the apostate Arab governments. especia\ly those in

    which there is a movement for change, as well as fights going on against these disbelieving governments, will have noticed the floundering
    situation in which these governments find themselves. Thlls at one point you find them following the course of characteristics of the first phase
    of the guer!l!a wars, before then shifting to the course of characteristics of the second phase, and then the third phase, and so forth. One o~the
    most manifest items of evidence for this statement is what we are witnessing today with some of these traitors hiring mercenaries and soldiers for
    hire, even though the movement is still just getting started. Evidence as well is also what is being said by some of them, to the effect that if the
    United States were to withdraw and leave us behind in confronting the terror, then we wil! not be responsible for what will happen as a result.
    Thus one has to bear in mind that these characteristics are not static and inflexible forms, nor concrete and eternally unchanging rules. Instead,
    they are subject to the changes taking place in the region.


                                                                                                                                                           9

                                                                                                                                                               1110
            Case 1:17-cr-00151-MAC-KFG Document 208-3 Filed 07/29/20 Page 11 of 49 PageID #:
                                                2506




                 Military Characteristics:
                 With respect to the Enemy: after the Mujahidin's exhausting work and long and successful resistance
                 renders the power of the regime impotent, and after they recruit new fighters, the enemy will probably
                 stop or reduce their missions to areas with a large congregation of Mujahedeen, and places where the
                 strength of the worshipers of God is apparent. The enemy will suffice with conducting air raids over these
                areas and over the Mujahidin's supply routes. The enemy will be forced to retreat to areas which are
                greater strongholds for them. This has happened in many·areas around the world. The regime's military
                missions are limited to long range attacks on mountains but as for cities, the enemy will kill many people
                in the cities where there is a strong Mujahidin presence. They will assert their dominance over most of the
====·=···=·=·§~c;!Qi;§d?iJ!:l!}.fl!M,&~.~-1,~~-•lllJR,i;Lll,1,•Lllii;,,&!!Ilfl,J,ieafu~,lli~arecJ,ID<lbls>tQ-pl0f¼,t~••=•
                continuous attacks by the Mujahidin.



                  With respect to the Mujahidin: as the Mujahidin escalate their military campaigns and benefit directly from
                  experience gained during confrontations or what so-called firsthand experience, and after taking
                  advantage of areas where enemy numbers are small or weak, the Muj           in will then form governing
                  forces and disband the regime in the liberated areas. At the same ti       ey must be able to confront the
                  enemy forces. At this point, the forces of the Mujahidin will increa       daily basis.

                  Bases:
                  With respect to the Enemy: as we have mentioned, the                                   s will decrease in rugged
                  areas.
                  For the Mujahidin: at this time the Mujahidin will set up              ers and operating bases in liberated
                  areas that are under the complete control of the Mujahidin.         e the Mujahidin will run training camps,
                  hospitals, shariah law courts, media stations an       ·                military and political campaigns.

                  Negotiations: following this sequence of events                         ke every precaution through
                  negotiations to stop the Mujahidin's mili'         mpa,        order o save itself and its power. During this
                  phase the Mujahidin may accept neg                    Ion s their military operations continue. Should
                  negotiations begin, you will find th                  ill tr  launch aggressive military campaigns during or
                  after the negotiations in order to a                         nd strength at the negotiation table and in order to
                  strengthen their position at the nego           able. In o her words, this will be an attempt to achieve military
                  victories that will then ace lll!llilllltl liti

                  At this phase we advi                        ifth y have control over the land -- to continue their military
                  operations, because the                   · reak the enemy's back and force them to acquiesce to the
                  Mujahidin's demands.

                 It is urged that during these neg     lions -- should they take place -- there must be terms for the enemy's
                 surrender (because this will destroy their morale). In other words, they must either surrender their power,
                 or surrender their power! Then they must be tried in accordance with the laws of God.
                 It should be noted that the enemy may offer the Mujahidin the option to share power (as happened in
                 Yemen and most recently in Sudan between Bashir and Oarnaq.) However, this option is rejected in ils
                 entirety, as the religion [and by extension the system of governance, way of life, etc.] must be oriented
                 entirely for the sake of God.

                 Phase Ill: (Decisive Stage)




                                                                                                                                 10

                                                                                                                                      1111
Case 1:17-cr-00151-MAC-KFG Document 208-3 Filed 07/29/20 Page 12 of 49 PageID #:
                                    2507




    This is the final attack phase, where with the permission and help of God, the enemy will be eliminated.

    Political Characteristics:
    With respect to the Enemy: this is considered an extremely damaging phase for the enemy, which is
    actually their final phase. The regime will now be crumbling and undergoing a process of political and
    economical collapse as well as internal division and strife between the Army and the state. They will plot
    against each other, and perhaps conflicts between different political groups (moderates and hard-liners)
    will continue.
    Military coups are also possible during this stage for reasons already mentioned. This collapse will take
    place despite the large amounts of foreign aid that will continue to grow daily, similar to when France and
    Saudi Arabia funded the government of Algeria when it was liable to collapse in the face of Mujahidin
    attacks, as well as with past regimes in Vietnam and other countries. You may also find that the regime
    may not be able to survive without foreign support and a constant stream of aid. This is the case with the
    Arab governments of today even though most of them do not have revolutionary movements or armed
    resistance movements.

    With respect to the Mujahidin:
    During this stage there will be many acts of defection and rebellion        the enemy's military and
    executive leadership apparatuses. The Mujahidin must make use                defectors as much as possible.
    They must reorganize and use them for their advantage, while a e              time being vigilant against
    spies and moles. During this phase communication will also · ease bet             the Mujahidin inside and
    outside the battle field. This circumstance will be used to     pread word o         conflict everywhere.
    Should the situation stabilize for the Mujahidin, they will    ue     ir Jihad throughout the Muslim lands
    and liberate them from the control and occupation by th              Christians. In so doing, they will have
    performed their duty in fulfilling the neglected religious req       of offensive jihad.

    Military Characteristics:
   With respect to the Enemy:
   During this phase enemy personnel will                    eir numbers will shrink in most rural areas, in
   mountains, and in expansive rugged                       is because when the Mujahidin intensify their
   attacks on a number of these are                           enemy retreats back to main cities to launch
   large military assaults from there.                     n witnessed on many fronts throughout history.
   An example would be the events i           rstan dun g the rule of Najib, when the Mujahidin seized
   control of many areas as t                  ated. The enemy was forced to retreat to the larger cities.
   The enemy will do their                 n      s that connect them with other cities so that the main
   routes to other countri                  bst cles. The Afghan government also did this, even though
   most of the aid was deli                 s because the Mujahidin had control over the main routes and
   threatened them constantl .            the Mujahidin must not allow this to happen.
   During this phase, land assau       e Mujahidin will also cease, and only air and long range assaults
   will persist

   With respect to the Mujahidin (Guerrilla Rebels):
   With the help of these organized Mujahidin forces, the Mujahidin will begin attacking small towns and then
   broadcast these conquests and victories in order to uplift the morale of the Mujahidin and the people in
   general. This is considered a phase of conquests and victories for the Mujahidin, for they were able to
   form semi-organized forces during the strategic balance phase. These forces were gradually transformed




                                                                                                               11

                                                                                                                    1112
        Case 1:17-cr-00151-MAC-KFG Document 208-3 Filed 07/29/20 Page 13 of 49 PageID #:
                                            2508




                into an organized force with modern components. What I mean by "modern" is that they are formed
               based on knowledge and awareness of organized warfare and the organizations within armies as well as
               their role in the field. This does not mean copying those regimes and the military trials and otherwise
               imitating the infidel Western world in matters which are obvious to many. Rather, the Mujahidin must
               remain guerrilla forces and destroy the enemy's morale.

               The reason for targeting small towns is to destroy the enemy's morale. When their soldiers see how
               quickly and easily these towns fall into Mujahidin control, they will know that they cannot combat the
               Mujahidin. (This is what happened in Afghanistan, as Khost and then Gardez fell into the hands of the
=== .,,,,,Mt,jalli,lil•FGt~l©W1'1&:fe!laweet<lfllw~W~effi;'"'~'''=•cc••·•?~•-•·•·~-••·••·•·"''··••··••:--•••·-··•·••~••·••••ec••••••·

               Note: the Army in this case will not fight, and their leadership will negotiate in order to save their lives.
               Here we must caution that military headquarters in the mountains must be well defended or else the
               Mujahidin will be deceived by their conquests and abandon their fortified camps, thus enabling the enemy
               to take advantage of these abandoned bases and launch a counterattack. This is why we have called for
               the Mujahidin to always remain a guerrilla force and always be ready.




                                                                                                                                   12

                                                                                                                                        1113
Case 1:17-cr-00151-MAC-KFG Document 208-3 Filed 07/29/20 Page 14 of 49 PageID #:
                                    2509




    Bases:
    With respect to the Enemy: the enemy will begin to withdraw from bases in rural areas, mountains,
    areas with a strong Mujahidin presence, and places exposed to intensive Mujahidin attacks. The enemy
    will be forced to withdraw to the main cities and turn them into their armored base with massive security.

    With respect to the Mujahidin: their bases will be in the small liberated towns. They will also maintain
    their earlier camps and protect them. They will also put in place training camps and hospitals and various
    other administrative offices.

    Negotiations:
    All negotiations with the enemy will be halted. Threats will be issued to their members warning them that
    they must surrender. Furthermore, the sharia courts will try those who have strayed from the religion
    through just and lawful trials.

    Now that we have identified the phases, goals, and motives of guerilla warfare, we now have important
    matters and fundamental conditions at hand for launching a successful and victorious guerilla war.

            The Fundamental Conditions for Launching a Successf~rrilla War

   I-· Selecting leadership with shared mentalities, agendas and,              ours     eliefs. The leadership will play
   the function of gatherer, former, and implementer. The term ~herer" me                   that the leadership will
   assemb)e all the staff, efforts, and abilities of the moveme~der one umbr                   The term "former'
   means that they will formulate the strategy behind the · ,ons                  rganize t e soldiers, and put assets
   gained to proper use. The term implementer is used bee                       must be able to take bold and risky
   steps to accomplish their ideas and plans. The leadership                nsist of experienced people who are
   knowledgeable and educated, faithful, and fear                e almig      The strong believer is better and dearer
   to God than a weak believer. You will find that if                   oos       ood leaders, then they will be, God
   willing, on the path to victory, Furthermore, the be                      nified doctrine is one of the most
   essential and fundamental features for             ders         d the movement as a whole, as there have been
   many cases of groups who united at                  then J as quickly disagreed amongst one another and
   disbanded. Some examples of s                                   uhammed, may God's peace and blessing be
   upon him and his companions, a                     l!tili!lll~ heikh Abu Abdallah and Dr. Ayman, may God
   protect them from the schemin of m

   II .• Favorable Conditi                co    : ns, events, or campaigns that take place in areas of
   conflict, areas where ji                   ha e gained a foothold, or areas where prior incidents occurred.
   Therefore, in these area                 lopments emerging on a daily basis. You must wait out these
   circumstances and utilize t              rtune time to launch your jihadist movement. To emphasize this
   point, we will mention the eve        took place in Algeria following the success of the Islamic Front's in
   winning the elections: the electi results were, followed by military interference and imposition of military
   control over the country. This provoked a popular uprising and widespread sympathy toward the Front
   because in the eyes of the people, the Front had been robb.ed of their rights while having the legijimate
   right to rule. The Mujahidin took advantage of the events surrounding the Islamic Front, attracted
   supporters and collaborators, and launched military assaults (bear in mind however that the actions of the
   Islamic Front were not lawful. Parliaments and electoral councils are all laws that were not decreed by




                                                                                                                      13

                                                                                                                           1114
     Case 1:17-cr-00151-MAC-KFG Document 208-3 Filed 07/29/20 Page 15 of 49 PageID #:
                                         2510




           God, and it is unlawful to enter into them, as stated by God Almighty: {{Already He has sent you Word in
           the Book, that when ye hear the signs of Allah held in defiance and ridicule, ye are not to sit with them
           unless they twn to a different theme: if ye did, ye would be like them. For Allah will collect the hypocrites
           and those who defy faith - all in Hell:}}


           Similarly, the Arabian Peninsula was not prepared ten years agoformilitary action. But new
           developments started to take place in the region, starting from the blessed bombing in 1416 AH, the
           toppling and destruction of the American towers and ending with the plunder of resources by the
--~l/.rogfk;__'ID§,ltl!.iL~~l!fl.S)Rlli~,e@b~RitooIDfilllaJQ,/illils.,E,,~,I>.llLfillMJollmcilr2.tll!.fcSJ!lllillc~&b,!,illlJl,1L,.,s,
          West facilitated by their servants in the Saudi ruling family and before that replacing God's laws with laws
          other than those revealed by God. The sequence of events and changes created a climate ready for the
          jihadist movement in the land of Muhammad, may God's peace and blessings be upon him.

           Thus any movement or group seeking to launch a successful guerrilla war must heed the needs and
           rights of the people. They must live amongst them and share in their joys and sorrows. Should the group
           reach this phase, they will benefit from the people's acceptance. This i  ferred to as grassroots support.

          The Mujahidin must keep in mind that most people are concerned                    orldly life and distracted by
          making a living, to gamer considerable support without the Will                       hty. This is our main subject
          in this chapter (i.e. "Not being harmed by those who abando                             se who oppose them"). It is
          the Mujahidin's responsibility to bring about such circumst                                 ious attacks (such as
          September 11th) and conducting diligent campaigns thr

          Before all this, however, the leadership must study the curr       onditions and developments as well as
          the political leanings in their area of operation.      n thes       ings, they will decide if the time has
          come to begin their operations and launch a sue                ilia

          The Mujahidin must take everything into                            he MuJahidin are fighting for an entire nation,
          protecting its beliefs, holy sites and it      op                or, land and fortune, and defending it from atiacks
          and oppression. Thus it is imperar          for th                to consider anything that may negatively impact
          their mission. Delaying their opera                              here are valid reasons for doing so, such as
          fulfilling all conditions of jihad and pr         ons an      aiting for the right circumstances to occur.
          However, this delay de·pen                e        ce in training and fostering the proper climate to fulfill the
          additional conditions for                            I guerilla war.

          Grassroots support: fost                !cal circumstances which give rise to acceptance among most of
          the population of Jihadist p               military operations, and the expulsion of the invaders. Funding
          and manpower as well as ass          to fill in gaps and inadequacies among them must also be
          forthcoming. In most cases this    ponse is generated only by a subjugated people who are oppressed.
          This is why in such cases, Mujahidin must restore the people's rights.

          Types of Popular Response:
             1- Negative: in such a response, individuals and groups refrain from participating in matters that
                 involve risk, danger, or hardship in general. You will find them to be fearful and hesitant in their
                 support. Such people will offer money, sustenance, and intelligence to the Mujahidin. Individuals




                                                                                                                               14

                                                                                                                                    1115
Case 1:17-cr-00151-MAC-KFG Document 208-3 Filed 07/29/20 Page 16 of 49 PageID #:
                                    2511




        such as these exist within our Muslim nation by the blessings of God Almighty. They are almost ready
        to join the jihadist movement. A successful jihadist movement will not merely entice people in order
        to elicit a favorable response. It will not be able to do so unless it proves itself to be capable of proper
        management and control of matters.

        2- Positive: in such a response, collaborators volunteer to fight and support the Mujahidin with
        funding, volunteers, sensitive strategic information, sustenance, words of encouragement, and
        otherwise letting the jihadists know that "we are with you with our hearts and minds". This kind of
        response will likely occur after the success of an operation by the Mujahidin. You will find that these
        individuals respect the Mujahidin's authority, they will strive and obey them, and that they are willing
        to endure considerable risks and tribulations for the jihadists' sake.

    Third- Means of Using Force:
    Jihad without force does not exist; just as battles cannot be waged without resources that can ensure the
    continuous flow of this power. Jihad cannot exist without the supremacy and growth of this power, and the
    need for military and civilian forces is essential. An unarmed youth will be ineffective to our mission unless
    God Almighty wills otherwise. Hence, weapons are a must if there are          e ready to carry them. A
    weapon is useless without someone able to use it with skill and sire           owever, these characteristics
    must be accompanied by strong moral convictions and knowledg                  haria law. This is the one and
    only true weapon for the Mujahidin, for without it he will turn into


    Preparation and stockpiling supplies depends on abiliti                   {{Prepare against them with what
    force you can}} is our response to the deserters and trait               prepare. with what we can and begin
    by reciting the name of God and invoking his blessings.
    The leadership movement must aim to spawn g                nd cell    · h small numbers of people. A cell
    should not have more than four to six individuals,                        ses and increase the flexibility of the
    organization.
    The leadership must also must dispers ·                      arious areas associated with the locations of
    groups and cells to the extent possib                      cell the responsibility for their own weapons and
    artillery. If, God forbid, an attack or                     · the cell or group occurs, the leadership will then
    be able to send additional forces,                         ause there will be a number of other cells and
    groups located in the area. It must b          that in such cases the cells must not have knowledge nor
    interact with one another,                     n may be protected, and the mission continued.
    A successful leadership                           dist ideology amongst the group and explain their
    commitment to the or                             is is done for the following reasons:
          1- To protect the i
          2- To create a united
          3- To perpetuate the mi           od Willing, with the torch being passed on to someone else in the
    event the leadership is assassin d or arrested.
    The leadership must mold these forces and militant groups with sweat, blood, and casualties for a fighter
    must not fear anything other than God. He will sacrifice everything to uphold the word of God; ever aware
    of the taunts of the enemies of God while still believing in God's victory and the fulfillment of God's
    promise. The fighter will be known for his nobility, strong high morals, and loyalty to the believers, and as
    the Quran states, {{Humble towards the believers, and proud and steadfast in the face of all who deny the




                                                                                                                   15

                                                                                                                        1116
       Case 1:17-cr-00151-MAC-KFG Document 208-3 Filed 07/29/20 Page 17 of 49 PageID #:
                                           2512




                truth.}} These skills and noble characteristics will be cultivated in wartime, as hardship is the revealer of
                true men. These forces must possess strong convictions of morals and decency. The Mujahidin must be a
                beacon that will illuminate the path for the people, and a role model for his brothers who will follow him.
                The following words of God Almighty must not apply to him: {{would you encourage others to do the right
                thing when you yourself forgot?}}
                Without these provisions the Islamic organization will not be stable. These are truly the ultimate rules for
                preparation for battle.

                IV:
:; :;:,;~_:·:~,;:;::;::;_~_;;,:;~{&QtlM.entioaai,-~.;-~~Waria[~;;;.;;;;s,;::;:;;,:;;;;,;;:;;;-;;;;;_~;~;.~;:;:.,;;;;;:.;.d;;;;;.~;   •-v··· ·,;·co:::-;;;;;-c-:·.-;·.;;_~.--:c:c,c~-;;;;c:;_,~_•:;;;:~;,~;.·.·_   ·__ _



               Regarding conventional wars and the basic rules of operation:
               First Issue -- the leadership and the basic rules: innovation, readiness, and being prepared for the worst
               are some of the basic principles that an organization must follow. The leadership must always be
               prepared to take risks and attacks. The leadership must also be able to variegate their assaults and
               methods of attack depending on circumstances and local terrain where the battle is taking place.
               As an example, if a movement operates in barren, desert terrain, this         ment must take advantage of
               the cfties to operate. Therefore, military operations within the cities · ke place without the help of the
               guerrilla warriors in the jungles due to them not being present on         leg round.

               The leadership must familiarize itself with different kinds oft                     train in the mountains,
               meadows, and the cities and coasts as each of these terr ·         pes involves I       n strategies and
               techniques for battle. There are many examples in the · ry of             lutions against a leader who has
               subjugated and oppressed his people. Unfortunately, be                 epeatedly failed attempts and the
               decline in general conditions, you will find that there is a sla     confusion and hopelessness amongst
               the people on this subject. This is a result of the        ce of a      anization versed in the principles of
               either organized or asymmetric warfare that are                   con     and discipline.
               Organizations have improved over time. We will s                      in characteristics behind these
               developments:

               1- Proper situational assessment
               2- Proper assessment of general                                         ly learning about domestic or foreign affairs)
               3- Setting up productive and effectiv                       ms; an organization is not capable of operating completely in
               isolation
               4- Implementing a politi                                        anization and creating guidelines for the organization to
               follow
               5- Assessing and planni                                 d assigning roles and duties


              In short, for the organization t                  age a successful guerrilla war. it must be able to facilitate the
              following:

              1-Advocating and preaching the jihadist case -- and making a clear call for the doctrine to be backed by
              all levels of society. People preaching this message must utilize their influence to reach different levels of
              society. The doctrine in question is the Quran and the Sunnah, and thus a call to righteous scholars to
              support this doctrine is imperative.




                                                                                                                                                                                                      16

                                                                                                                                                                                                                          1117
Case 1:17-cr-00151-MAC-KFG Document 208-3 Filed 07/29/20 Page 18 of 49 PageID #:
                                    2513




    2- Messages and statements -- depending on the security situation, the organization must be able to
    issue declarations prior to a war. This will enable the movement to identify their supporters and
    opponents, Statements can be made in various ways, but this should be done delicately and not in an
    obvious manner, for the sake of your own security and the secrecy of the mission.
    Statements can be made directly to the enemy in order to gage their positions and reactions. There are
    techniques for doing everylhing.

    3- Collection, accounting, securing, and allocation of.funds -- organizations around the world are
    characterized by a nervous center, a structure (skeleton) and power (muscle). The muscle comprises the
    organization, its expertise and its staff. Its bones are the armed Mujahidin, while the funds are the nerve
    center for Jihad, Jihad will consume funds very rapidly. Therefore, money must be raised, secured, and
    properly allocated prior to any operations or movements taking place, The funds must be managed in an
    organized manner with the funds being used to sustain the organization for many days to come, as during
    the first phases of war (the information gathering phase) the enemy will try everylhing in its power to
    sever the lines for delivering this aid. They will launch an aggressive campaign to dry up funding sources
    and freeze assets.                                 ·

    4- Distribution of bases, command centers, and supplies to all are         ases are not limited to being only
    in the mountains; a base is any location in which the Mujahidin m          ate), Storage facilities and
    supplies to help the movement are also necessary.

    5- Searching for the Christians and their allies --   a sue                         st continue to search for
    our Christian enemies and their allies.

    6- Formation of deterrence and protection units -- their        ill be to protect the religion and stop evil
    and those who spread evil, such as the apostat       insult a       ock the word of God and His
    Messenger; the apostate officers who speak aga              eo       d and His Messenger, so they must
    be sought out to deter others and announce to th              • that the day of the reckoning is near.

    Important note: due to the deteriora · co                strife among the population, in addition to the
    distortion of the true nature of the ggle, ·            tin the initial phases of the operation to target the
    agents of the enemy. Instead, the     ul                eting the Jews and Christians, which will position
    the Islamic community against the fo         emies who have usurped the lands and replaced the sharia
    laws with other laws. The I                st always unite and rally in the face of an outside enemy. At
    the same time the Muja                         ose the clients and puppets and use the Mujahidin media
    apparatus for this pu                   lam1c community will come to know who the true enemy is.

    7- Organizing propagand                       II as international media to set up an integrated media
    apparatus capable of convey1             all of the Mujahidin at home and abroad. It is very important to
    create a Muslim intelligence age y that will oversee the recruitment of members and thus protect the
    mission. It will also provide tactical operational training. Secondly, knowledge of the art of conventional
    and unconventional warfare is also important. This can be accomplished through political campaigns
    calling for Jihad. Two aspects of a political war are:
         a. No debates, negotiations or compromising of beliefs.
         b. Military operations conducted against the enemy. This point changes depending on current
             circumstances, such as hostage situations and related negations. These matters can be open for
             discussion since they are conducted with specific goals in mind. These operations are also used
             as means to convey political messages.
    8. It is very important to create a Muslim intelligence agency that will oversee the recruitment of members
       and thus protect the mission. It will also provide tactical operational training. Secondly, knowledge of
       the art of conventional and unconventional warfare is also important. This can be accomplished
       through political campaigns calling for Jihad. Two aspects of a political war are:
         a, No debates, negotiations or compromising of beliefs.
         b. Military operations conducted against the enemy. This point changes depending on current
             circumstances, such as hostage situations and related negations. These matters can be open for



                                                                                                               17

                                                                                                                    1118
Case 1:17-cr-00151-MAC-KFG Document 208-3 Filed 07/29/20 Page 19 of 49 PageID #:
                                    2514




           discussion since they are conducted with specific goals in mind. These operations are also used
           as means to convey political messages.

      9.   Setting up Training Camps to train and prepare soldiers.

   Thirdly, leaders must make use of the abilities and energy of the troops who must be actively trained in
   the fundamentals of conventional warfare.
   Leaders must identify the enemy they are confronting because they are able to maneuver and use
   specialized equipment. Conventional forces in our region maneuver in specified formations. It is
  ,,i"'f'!8l'ali\lecllaal411e,leaE!er$~e•kAQwles§ea~~'~s"'400\l'-Oa~tne-,itciscwellc=-,=·''"·'" ··· .... . ·· ... . . •   , ,·
   known that armies are organized based on western and eastern structural systems. Armies have a
   number of units, The smallest is a platoon (9 to 12 members), followed by a company which consists of
   three platoons and has a range of 100 to 150 soldiers. The next largest unit is the brigade who consists of
   three or four companies; a meanwhile, a brigade is made of three to four battalions and a division is made
   up of three to four brigades. A corps consists of three to four divisions. This is typically how armies are
   broken down.

   Military forces typically have the naval, air, and ground forces. Usu    ese service branches
   collaborate. The land battalions may be supported by naval and ·           Thus the Mujahidin leadership
   must be well trained in these subjects and give special interest t         as well as train its personnel.

   The Components of Guerrilla Forces:
   1- Mountain Forces
   2- Urban Forces (covert operations forces)
   3- Collaborators

   I: Mountain Forces
   Mountain forces are identified as branch units wit                ases where the battle is taking place.
   However, they may have stationary bas          eigh      countries, as was the case in the past with the
   Mujahidin in Afghanistan. Their base             akis  and Chechenia but they were known to have
   camps and command centers to s                 in Geo   n territory.
   As already mentioned, these are                        ot spend more than 48 hours in one location.
   Members of these units must ca           · mg they need with them (including weapons, water, food,
   sleeping bags, and other e

   The theater of operati                   includes areas not under the complete control of the ruling
   authority. Typically these               as like mountains, jungles, minefields and other similar terrain.
   The groups will operate an              rom these locations. Their philosophy behind this course of action
   is to maintain constant move         acking then enemy and advancing once again. This is once again
   the dog and flea theory at work.   ce the enemy makes a clumsy move, ii will fall into the traps of the
   mountain forces. Note that the mountain forces do not operate in cities. Rather, they operate in less
   populated areas, such as rural and small towns, mountainous areas, and jungles.               .
   We have noticed that members of the mountain forces are physically fit and able to live outdoors for long
   periods of time. They have patience and the ability to endure rough weather and difficult conditions. Each
   member is able to walk between 18 to 20 hours per day while consuming very little food.

   The Organization of the Mountain Force: the "group" is the nucleus and nerve center of the mountain
   forces. "Groups" are units that enable the guerrillas to reach the enemy. A company of at most six groups
   of guerrilla fighters will be the maximum number situated in any given sector. A battalion consists




                                                                                                              18

                                                                                                                   1119
Case 1:17-cr-00151-MAC-KFG Document 208-3 Filed 07/29/20 Page 20 of 49 PageID #:
                                    2515




    of four companies. A battalion of guerrilla fighters is by far the largest formation of fighters, and is present
    in every area of operations.


    I - Organization of the Group:

    1- Group Commander, armed with Kalashnikov
    2- Deputy Commander, armed with Kalashnikov
    3-An individual armed with a machine gun (PK), and a revolver for personal protection
    4- An individual armed with a Kalashnikov to help the individual with the machine gun
    5- An individual armed with a rocket propelled grenade launcher and a revolver for personal protection
    6- An individual armed with a Kalashnikov, to help the individual carrying the rocket launcher
    7-A communications specialist armed with a Kalashnikov
    8-A first aid medic armed with a Kalashnikov
    9- A first aid medic armed with a Kalashnikov
    10-A sniper
    11- A.topography specialist with topographical knowledge, armed with
    12- An individual armed with a Kalashnikov

    Ammunition carried by members of the group:
   ·1- Individuals with rifles: 300 rounds
    2- Individual carrying the light machine gun (PK): 1000 ro                            elp him carry them
    3- Individual with RPG launcher: 10 rockets; he will be                              hem by an aid assigned to
    him

    Grenades and Armor-Piercing Weapons
    Offensive and defensive grenades and explosive        e                  the group must carry at least one
    grenade for defense and one for offense.
    Armor-piercing weapons: each member
    the RPG launcher is an Anti-Armor w      on.

    Group Supplies:
    1- Food: each member of the                                   t him at least 48 hours or preferably one week if
    possible.
    2- Water: each member                            r in two containers to last him 48 hours.

    First Aid:
    Each group is equipped wi                  d first aid supplies. The member of the group trained to provide
    first aid carries these supplies

    Contents of member's backpack:
    1- Change of clothes
    2- Personal products: soap, sewing kit, etc.
    3- Food
    4- Additional ammunition not loaded into weapon magazines
    5- A harness, rope, and carabineer
    6- A small jack

    Contents of Belt Pack for Each Rifle-Carrying Member of the Group
    1. Magazines
    2. Grenades and armor-piercing ammunition
    3. Any special technical implements such as a compass, binoculars, small messaging device, Magellan
    device, etc.




                                                                                                                   19

                                                                                                                        1120
Case 1:17-cr-00151-MAC-KFG Document 208-3 Filed 07/29/20 Page 21 of 49 PageID #:
                                    2516




   Technical equipment carried with the group:
   1. 2 compasses
   2. 2 binoculars
   3. 2 small communications devices
   4. Wireless communications device used to contact the company commander and the remaining groups
   5. Magellan locator device to determine one's location

   Observations:
   1- Members of the                                 more             should the mission           it.

   2- During the attacks on the target, heavy bags and supplies not needed for battle may be stored in a
   safer location nearby.

   3- Rocket propelled grenades should be tied to the backpacks and each group must be equipped with 20
   rockets. The individual launching the rockets carries three of them in his rocket bag, leaving 17 rockets
   with the group. The RPG launcher's assistant will carry three in his rocket bag, and the remaining 14
   rockets will be distributed among the rest of the group.

   The group will be trained to perform operations and carry out mis ·         "th support weapons. Training
   will take place in the following.order:

   1- Forming guerilla units and assigning their roles
   2- Planning different operations on all types of territory
   3- How to react when confronted by the enemy during m
   4- The rules for conducting patrols
   5- Operating in various locations: gathering, clo
   6- Reconnaissance patrols
   7- Combat patrols (ambushes and raids)
   8- Methods used by guerrilla fighters a ·
   9- Methods used by enemy forces a           t
   10- Various combat missions nee



   Choosing a base fort                      hte      ssembly and launching point):
   Under special circums                       erm ted for guerrilla fighters to have a stationary or forward
   operating base in areas        e the en     y is present, since this will allow them to launch several missions
   before returning to the bas .              y happens in mountain warfare, as the base provides protection
   for exiting and returning patro         !lows for the ability to evacuate the injured and captives from the
   back. It also helps secure the co     unication lines.

   A chosen base of operations must be inaccessible and guarded. Movement and operations on the base
   must be limited to avoid detection and subsequent attack by the enemy.

   Patrol bases are occupied by the guerrilla fighters for a short period of time. These bases are used to
   launch operations in the area, Combat bases are similar to patrol bases, with the exception that they are
   used by a group of Mujahidin. The base is used for various kinds of patrol missions.

   Base Location:
   The requirements for base locations are as follows:
   1- The location should be the best possible location, ideal for completing critical missions




                                                                                                                20

                                                                                                                     1121
Case 1:17-cr-00151-MAC-KFG Document 208-3 Filed 07/29/20 Page 22 of 49 PageID #:
                                    2517




    2- It should be in an area that can be defended long enough for the forces to be able to evacuate
    3- The base must be located in an area far from roads and passes
    4- The location must be suitable for communications
    5- The base should be located near a water source
    6- The base should be located in an area that affords natural protection ana shields


    Base Security -- Necessary Security Precautions:
    The guerrilla fighter base depends mainly on secrecy for its safety. The security plan must include the
    following:
    1- Staying away from roads, populated areas, and patrols
    2- Choosing only one exit and entry route from the base, which must be very well camouflaged and
    hidden·
    3- The location must be able to provide the Mujahidin protection from air strikes
    4- The location must allow for a resilient security plan, which means the ability to protect the base from all
    sides; the ability to control the exits and all lines of fire must be taken into account so that the base will
    always be guarded.


    Surveillance and Protections of Area Surrounding Base:
    1-A group will be sent out for a specified distance to survey                     return to base
    2- The reconnaissance group will ensure that there are no                         · the area, and will select
    important positions:
    A- Ideal locations for surveillance and guard posts
    B- Espionage posts
    C- Escape routes
    3- Meeting locations, surveillance and guard pos                        s are selected based on the
    recommendations of the reconnaissance group

   The Conditions for Choosing a Ba
   1-Availability of potable water yea                             , creeks, rivers, rain water, etc.)
   2- Knowledge of the local populatI                             d urban populations, traveling gypsies,
   depending on the extent of the eop                      a
                                                     lty towa the enemy or the Mujahidin
   3- The Enemy: Identifying
   - Who are they? Size, t
   - Location? Where ar                         they doing?
   - Organization: what org                     ow is it structured?
   - Size: How big are they in                  r strength?
   - Morale: how is the enemy m               hat is their experience and degree of training?
   - Air strikes: will they be able to    ploy tactical air strikes? Will they use parachutes or military
   helicopters?                            .
   - Their composition: do their forces have tanks and light or mechanized infantry, or will they use support
   weapons?
   Artillery: what kinds of artillery are used, how they are used, what are their type, size, and time needed to
   fire?

   The following must be studied with respect to rugged areas:
      A- Prime location: as the governing organizations will depend on one thing, which is a location that
            ii seized or occupied will benefit one side over the other. Seizing a vital location is ideal for the




                                                                                                                21

                                                                                                                     1122
Case 1:17-cr-00151-MAC-KFG Document 208-3 Filed 07/29/20 Page 23 of 49 PageID #:
                                    2518




        completion of missions and will ensure that it is kept out of the hands of the enemy. Examples are
        mountain peaks and gorges.

             B- Surveillance and Firing:
            Surveillance means to view and firing means to deliver a strike. Therefore, once you have chosen
            a specific location to assess, ask yourself, what can I see? What can I shoot from here? The
            answers will determine the locations to be used for surveillance, suitable locations for guard
            posts, as well as dead spots.
            There is a very important correlation between these locations and the approach roads. If the
        -••-•··•awmashc,€18<f~laliff,l.,"f'OlflJ'lec-e!leA<le'wil~~•~l~l'Hea&ile'•wfl!llf'0!1)!M'f'·''·'""~·                 ~---d
            or susceptible to attacks from all angles, the defense will benefit. However, if the guard posts are
            unable to assist one another and provide support due to lack of surveillance and attack posts,
            then the offense will benefit.

            C- Barriers: One must take into account all types of manmade and natural barriers such as
            sheep pastures, road barriers, mechanized unit barrier trenches, 1 and other tank barriers recently
            developed to thwart and destroy enemy forces. All barriers tha · I be used in the defense must
            be covered by fire. Natural barriers have a lesser effect on t  fantry than on other forces.

            D- Concealment and Taking Cover: maintainin                              e only protection from enemy
            fire. Concealment provides the unit protection fr                            ne must take advantage of
            everything the terrain offers to hide and take                                 as caves and forested
            areas.

            E- Approach and Supply roads: Ap                              roads must be evaluated well with
            respect to their offensive and defensi                           the Mujahidin and the enemy. The
            focus must be on areas that allow for                             ber of positions that can be used
            against the enemy, and the o                                   hindrances and delays against the
            enemy so that our forces c

            F- Animals that can be u                            horses, mules, camels and donkeys.


                                                 war tactics
   The tactics of guerrilla                  en      en down into two categories: attacks and ambushes. Each
   category has rules to                      less of who launches the attack. We will further discuss some of
   the general factors that                   ct on the tactics of guerilla fighters before moving on to discuss
   attacks and ambushes.

   Factors that can affect guerril      actics:
   -The tactical goal of the mission is resistance and survival to achieve victory. Therefore caution must be
   taken to avoid being surrounded by the enemy and fighters must flee the battle if it has been started by
   the enemy.
   -Extreme.caution as well as attempts to thwart the enemy must be applied during an attack, such as
   convincing the enemy that they are being attacked from the west while the actual attack is being launched
   from the east. The enemy will allocate its resources to confront one attack, while leaving it susceptible to
   attacks from the other flank.
   -They must rely fully on stealth, dispersing and blending in with local inhabitants.




   1
    The Arabic abbreviation "mid" refers to obstacle ditches put in place to thwart the advance of mechanized units
   and armored personnel carriers, If the abbreviation 11 m/t 0 is used, it refers to anti~aircraft measures.

                                                                                                                      22

                                                                                                                           1123
Case 1:17-cr-00151-MAC-KFG Document 208-3 Filed 07/29/20 Page 24 of 49 PageID #:
                                    2519




     -Operational bases must be protected by natural elements and provided with strategic defense plans
     should the need arise. It would be preferable if the base were equipped with hidden tunnels to facilitate
     escapes by designating the points of defense and escape.
     -No signs or evidence of the guerrilla fighters should be left behind during movements, rest stops, or
     burials of casualties.                                    ·
     -Small hidden bases should be established in the area of attack prior to launching any missions. These
     bases can be used to hide the injured members until they can be transported to safer locations.
     -Weapons and rations can be stored in small hidden storage facilities known only to a limited number of
     fighters.
     -Supplies needing storage are to be placed in insulated containers made of plastic, tin, or glass so that
    they are not susceptible to damage from water or moisture.
      -The ability to maintain complete secrecy is imperative; movements, forward operating bases and of
    course the locations of headquarters should only be revealed to a few fighters.
    -Repetitive, characteristic attacks should be avoided; attacks must instead be innovative and creative.
    Impulsive conduct is strictly prohibited in guerrilla warfare. Patience, diligence, speed, and preparation for
    surprise attacks are essential elements in guerrilla tactics.                                       ·
    -It is recommended that attacks be launched against the enemy while t           are moving, thus making them
    easier to find.
    -Attacks on secluded targets are of significant value and are reco            ed. Such attacks will hopefully
    force the enemy to scatter their forces and provide a relatively I              l of supplies and weapons.
    -Documents and weapons of the guerrilla fighter casualties                          ram their bodies, in order
    to keep the enemy from making use of them.


    Now to Raids and Ambushes:

    1- Ambushes: ambushing is a combat tactic kn                   ·11a ,    rs and regular forces alike. It is a
    tactic used by many special force units in many o                    to capture detainees, secure
    documents, thwart troop movements, a          duct         sinations. The fundamentals of an ambush are
    the same for guerrilla fighters as wel        · ed f     es. However, an ambush by guerrilla fighters has
    its own distinguishing factors, mai                       ocal population for hiding, providing alerts,
    escapes, weapons, storage of sup                          pport, and local intelligence information.

    Definition of an ambush: t                  ail in a well concealed position for the enemy to arrive, and
    thus gaining control ove                 e    ushers will then attack, aiming to annihilate the enemy,
    secure documents an                       we pons and supplies, and to provoke and terrorize the enemy.

   In order for an ambush to r               el of success, guerrilla fighters have divided the ambush team into
   three groups: a reconnaissan            , an attack group, and a group to block and protect.

   Some examples of Ambush maneuvers:
   1- An ambush team is divided into four groups, each of which will take up a specific location in various
   geographical areas to wait for the enemy. Once the enemy arrives and is surrounded by these groups,
   one group will open fire at the enemy. If the enemy attacks, the group will retreat and another group will
   fire. The four groups will continue to alternate with attacks and retreats until the enemy's morale is
   destroyed and they are immobilized making them easy prey for an ambush. The time of day is not a
   factor in completing this mission. It can be executed during day or night. Distances must be kept lower if
   this mission is executed at night.




                                                                                                                    23

                                                                                                                         1124
        Case 1:17-cr-00151-MAC-KFG Document 208-3 Filed 07/29/20 Page 25 of 49 PageID #:
                                            2520




             2- A team of ambushers are divided into two groups in an L-formation. The two groups must be prepared
             to ambush the enemy if the enemy enters the kill zone. However, the division of the battle zones must be
             taken into account.

             There are many more examples in addition to these.

             II- Raids: the technical difference between an ambush and a raid is that an ambush consists of lying in
             wait in a good position, whereas a raid is a planned and organized attack on a target selected with
             precision and care. In a raid, the attacking detachment advances under total concealment along the path
----•••• ••••••~0f-a1"P'.,,..l&W8f<J41'1&,f!l'M~~~•~M~~illed,aicmlilli:alill9,c~¼,.ooc••••
             approaching, concealment, and in exploiting natural conditions. This force will then attack the target in a
             manner commensurate with the intelligence information and according lo the previously drafted plan.
             Naturally, the general objective of all raids is to harass, pressure, and intimidate the enemy. However,.
             every raid also has its own specific objectives, some of which may include securing prisoners,
             documents, weapons and supplies, equipment, or even the destruction, bombing, or sabotaging of
             targets. It is worth mentioning that withdrawal after a road is considered one of the most critical phases of
             a raid, as the enemy will spare no effort to pursue the fighters if possibl     aving the raiding force without
             protection or back up fire protection (as the guerrillas usually haves        uxuries). Therefore, guerrillas
             must compensate by using rough, rugged routes that have been                   ed for the plan and rigging these
             escape routes with small booby traps that will hinder the enem '                 as they pursue the
             withdrawing forces.

             In concluding this section on ambushes and raids, we                    oth may be conducted from mission
             support sites located among the enemy units. Similarly, t             e conducted through infiltration and ·
             dispersal behind enemy lines. Generally, all these rules app       the tactics and organization of mountain
             forces. Delving into this matter in more detail wil   · a long      · cussion. Nonetheless, these are the
             most important points and issues relevant to this             rilla     es. May God grace us with the
             knowledge and make this an argument in our favo                     st us on the Day of Judgment, and may
             God allow it to be a means of fighting,        ·          quishing the infidels, For God is able to do all
             things and answer one's prayers.

             Covert Operations in Cities:
             Urban operations require smal                t units w ose number of members usually does not exceed
             four. They will be local r                      here they are operating, because local city residents know
             the way around the city                   y. wever, this circumstance is not absolute, since country folk
             relocating to large citi                 mon phenomenon. Urban dwellers must be able to maneuver
             easily within the city, as                spies, government officials, and wealthy residents, and also
             because the majority of the              ocaled there. Cities usually represent a state's prestige. Covert
             operations units should not b           d in cities before they receive the necessary training, identification
             documents, and before good hi      ut locations are found. Individual members must be well trained.
             Offices for forging documents must be established. This means that the organization's best educated,
             most sophisticated, and well-trained members should operate in the cities; this will make it easier for them
             to move and operate. Urban operations also require a great deal of financial support because of the




                                                                                                                           24

                                                                                                                                1125
Case 1:17-cr-00151-MAC-KFG Document 208-3 Filed 07/29/20 Page 26 of 49 PageID #:
                                    2521




    higher cost of living in cities compared to the mountains; cities burn through money. Even safe houses
    can be very expensive. If the house is located in a fashionable neighborhood, then an appropriate vehicle
    must also be purchased to blend in with the neighborhood's atmosphere.

    Important Note: a critical mistake committed by most jihadist groups has been allowing one individual_ in
    the organization to know everything about the organization, including its most secret affairs. Alternatively,
    one may find that one of the operational groups is aware of.all details for a specific plan or operation
    since they are the ones collecting the intelligence, planning, leading, and also executing the missions.
    However, the Mujahidin must instead benefit from the experience of their brethren and resume where
    they left off. The intelligence collector should not be made aware of the target by collecting intelligence
    about an individual or an establishment, nor should the intelligence collector be made aware of the plans,
    means of mission execution, or the means of transport to the location of the operation. Similarly, a
    logistician should not be told why certain explosives are being prepared or why specific weapons were
    collected.


    Formations inside Cities:
    More than one form of force structure can be used in a city. This incl      force structures analogous to
    that of a pyramid and that of the center bead in a rosary. Any gro          take action to set up an
    organizational structure chart that reflects the circumstances in             oup must operate. Matters
    such as these are usually settled by the leadership. These f

    1- The command group
    2- Intelligence gathering group
    3- Logistics group
    4- Implementation group

    These elements may also be called the command

    The Field Command Element:
    This element consists of two or thr
    Its function is to supervise the wor                        am and provide guidance and administrative
    services for the 0th.er three elements.         Id command element usually takes its orders from upper
    level headquarters. This c                     h dead drops and any other means of indirect contact. A
    dead drop is defined by , mean                     direct communication is carried out. The commander in
    the field also sends in      tions to ot    tea s by using dead drops.

    Individuals in the field com                t must know thoroughly how to plan operations in cities.
    Therefore, they must be selec              among the best elements within the organization. Those who are




                                                                                                                25

                                                                                                                     1126
               Case 1:17-cr-00151-MAC-KFG Document 208-3 Filed 07/29/20 Page 27 of 49 PageID #:
                                                   2522




                     most knowledgeable and have greater familiarity with military sciences will be promoted over those better
                     versed in the study of religion. Individuals in this element will be selected based on their planning abilities,
                     intelligence, and managerial skills.

                     The training for this element consists of the following:

                     1- Assessing and analyzing the intelligence obtained by the intelligence gathering elernerit. Members
                     must be able to analyze and predict all factors that may arise prior to their actual occurrence.

,,. .,. ·=---~, mir's'ttfcfy;' 1,'nj!/fyS1t;~m1cr·i5!filll\'tl\'~ft!l'l!rf<f~@mm~'fltel'•lll511lly"re~dffiw1f11trr~w'Ttllfl'l\ffil'111J'lfi&t=" · ·
  ~                                                                                                                                                   · · · · ··
                     offense, withdrawal, emergencies, defense and the ability to assess the functionality, advantages and
                     disadvantages of an operation.                   ·

                     3- The members of this element must train using all forms of secret communication (any and all devices
                     that can send and receive information). They also must be well trained in conducting meetings secretly
                     and securely and posses other skills such as being able to detect and elude surveillance.

                     4- Thorough mastery of the work done by the other teams: intelligen
                     elements.

                     The Mujahidin need a strong Islamic counterintelligence app                                    threat posed to secret
                     activities in cities. Typically, an urban counterintelligence                                  ur individuals trained in
                     counter intelligence and security matters. This cell mus                                       her cells in terms of
                     planning and execution. A member of an intelligence eel                                       leadership cell. Hence
                     the selection of the intelligence cell's members must be rigo



                     I: The Intelligence Collection Group

                     One of the appropriate ways for th                               issions is to use a pair of individuals to gather
                     information. However, for larger la                              ay decide to give them more support by sending
                     half of a team to assist them. The ro              e cell m st be defined, along with the sectors of operation
                     and facilities and installati                       · cell consists of the following:

                          Specialized roles                            !ting the entire team's activities, as detailed below:
                          a. A computer spe      · l with th   bility to upload and download information as required. Such
                             information could c         of· ges, secret documents, statements, or reports. In conclusion, this
                             person must be a co             xpert.




                                                                                                                                              26

                                                                                                                                                      1127
Case 1:17-cr-00151-MAC-KFG Document 208-3 Filed 07/29/20 Page 28 of 49 PageID #:
                                    2523




       b.  An individual to organize information (i.e. raw intelligence). His role will be to organize and
           catalog raw intelligence which will then be forwarded to the computer expert to upload and
           archive. Information can be archived on the computer if the leadership orders this to be done.
           This leads us to the importance of archives and retaining information collected by intelligence
           teams, so that it can be used beneficially at a later date.
        c, A photographic lab specialist. We have to keep in mind here that photography advanced greatly
           during the late 1990s, and has continued to do so. Today, photographic technology h·as reached
           a very advanced stage. It is no longer necessary to use old methods for developing photographs.
           Instead one can now use digital cameras connected to computers. This is a much more secure
           and easier method to use. It allows images to be enlarged or sized down, and has other benefits
           that are inappropriate for the forum.

   While it is vital that every member become specialized in one particular area, it is also important
   that members become familiar will all these technical components.

      It is critical for this element to be !rained in all methods of collecting raw operational intelligence. They
      should also be trained to write intelligence reports and in picture an          photography. They must not
      underestimate any information found in the field (observation pos            ecause the leadership may be
      able to use it. They can be used as a diversion or otherwise be              e assault teams in conducting
      missions. Therefore it is vital to collect all available informatio             ection area and pass it on to
      the analyst who in turn will pass it to the leadership to us

             Important Note: one of the most important fac                                   n of organizations is
   communication (land lines, wireless, direct and indirect).                                to plan for and be aware
   of this issue. If communication lines between the leadership                    nks are solid and reliable, the
   mission can be pursued successfully.

   Here is a real benefit on this subject: this is relate                    when Al SulluI 1 released the names
   and pictures of 26 Mujahidin operatives                         ive of I Sallul revealed their impotence, their
   having exhausted their means, the f ·                         rity apparatus to apprehend the Mujahidin, and
   their attempts to paralyze and buy                              jective of this move on their part to release
   images of the wanted individuals                               munication lines between these individuals and
   the leadership operatives. Once·                  ember are made public communication, movement and
   contacts with the outside                          Therefore, communication is one of the most critical factors
   and opposing sides will                             strike at the adversary's communication abilities.




   1 Al Sullul: a derisive epithet referring to the Saudi royal family, named after a famous hypocrite personality in early

   Islamic history, Abdallah lbn Sallul.

                                                                                                                        27

                                                                                                                              1128
       Case 1:17-cr-00151-MAC-KFG Document 208-3 Filed 07/29/20 Page 29 of 49 PageID #:
                                           2524




                C, The Equipment Outfitting Group or Crew
               This group is composed of two to four individuals. As a rule, this group requires people who have
            experience with equipment or those who have connections with smugglers or members of the mafia
            because they will have experience and can be very helpful. The role of this cell is to supply other cells
            with all necessary supplies, weapons, tools, documents, safe houses, vehicles and more, etc.
            Training for this cell is extensive and advanced. They will undergo a specialized course known as the
            equipment logistics course wherethey will receive training on the following:

            1. Procuring vehicles; which in this context means enemy vehicles. They are considered as legitimate
=~~~··~·····"'··b~1,,•a1id'noFsrote11':"J>:1s&,•te;1snroorotiJirn!rV@rneres';'bO'in!F,·ttudmh\!Fcornnwn~••,.Jf~.·=~~..·.          ·    ~   · · · "'"
                 transportation.
            2.   Smuggling; which is a matter that requires boldness and bravery combined with caution and
                 intelligence and one who is capable of maintaining their composure at checkpoints or elsewhere.
            3.   The purchase and transportation of weapons and ammunition.
            4.   Forgery and the ability to provide things necessary for forging ID documents and acquiring necessary
                 equipment and supplies.                       ·
            5.   They will also be trained in the selection of appropriate hiding place   d safe houses for operating.
                 Thus, for instance, every zone of operation will have its own cove     ey will cooperate with smugglers
                 to avoid revealing that they are lslamists.

            The role of this cell is truly immense. Heie we must not forg                        t, may God's peace and
            blessings upon him, said to Uthman, may God be please                                   hen the latter [Uthman]
            equipped the Army of Hardship; "nothing shall harm lb                                  today." This was
            repeated more than once and was reported by Ahmad A




            1   Ahmed, Abu Ba'ali, Al-Sabrani, Al-Bayhaqi, Al-Hakim, and AI-Tirmidhi have narrated that Ibn Amr said, "[faded
           and illegible] until such time as God the One and Only is worshiped [illegible].

                                                                                                                           28

                                                                                                                                1129
Case 1:17-cr-00151-MAC-KFG Document 208-3 Filed 07/29/20 Page 30 of 49 PageID #:
                                    2525




    D. The Implementation Group or Crew
     This is a strike force as well as the cell's offensive arm There may be many who wish to join it but if this
    element is weak, then the whole organization will become weak. The reason is that it is a military
    instrument and the organization's defense and deterrence unit. This element, for a single cell, is
    composed of only two to four individuals.
    The mission of this element is the actual execution of operations.
    Training for members is an all encompassing covering of all aspects of mission execution
    (assassinations, kidnapping, bombing, sabotage operations, infiltration, and hostage rescue.)

    Before we tackle the tasks of this team we need fo address the means by which information is transmitted
    or received between the team members operating in the field.

    The Directional Flow of the Transmittal of Directives and Information

    1- Orders are issued by the leadership to the field of operations. They are based on reports that the latter
   [field] have submitted to the leadership for evaluation.
   2- The team tasked with intelligence collection will receive its orders      the field commander. Orders to
   target specific locations or gather specific intelligence are execute       forwarded to the field command.
   3- The field commander will also send orders to the logistical el               ply the necessary equipment
   for an operation. Once supplies have been made available,                         is then forwarded on.
   4- The field commander may issue warnings, signal readi           and order m        aining missions. Once all
   training is complete, the assault teams will deliver a rep              level of readiness to execute
   missions upon which the field commander will issue orde               the assault team to execute [their
   mission].

   Important Observations:
   1- The leadership must be in very secure location                     ack on them will cause a serious blow
   to the organization.
   2- It is also necessary to recruit and                    holars. They play an important role through the
   significant social influence they wi                       ent of youth and fundraising. They also play an
   importent role in inciting and mo                         ge.


    Division of Major Citi

   Major cities are divided i                  sectors according to their importance. A single cell operates in
   each sector (with its comm                nee, logistical, and assault elements). Two factors are used lo
   determine the distribution oft          rs:
           1- Targets
           2- Security precautions




                                                                                                                  29

                                                                                                                       1130
Case 1:17-cr-00151-MAC-KFG Document 208-3 Filed 07/29/20 Page 31 of 49 PageID #:
                                    2526




                             The Impact of Terrain on the Types of Guerrilla War

   These kinds of guerrilla war are used according to the terrain where the operation will take place. Thus,
   for instance, I may not be able to wage mountain warfare in Najd. However, there are some countries that
   have a variety of terrains (mountains, woods, forests, swamps, cities) making it possible to conduct
   operations in the sector now in question: the mountains. This has been done in a number of countries
   including Chechnya, Afghanistan, and the Philippines. However, if on the other hand, you find yourself in
   a country that does not offer the appropriate environment for the operations (mountains or jungles) then
   you must make do with the use of urban forces and auxiliary.

   Note: collaborators are a component shared among all three types of guerilla warfare, and as we have
   previously mentioned, they are the winning card of the organization.

   Types of Targets within Cities:
   first: targeting religious establishments is not recommended during the inttial stages of any jihadist
   militant movement. But there are circumstances when exceptions are made, such as the following:

   - Christian Missionary activity going on in purely Islamic societies, a     s the case in Yemen when
   Christian missionaries were assassinated. The same happened i                here missionaries seeking to
   convert Muslims to Christianity were liquidated. There are those                 ize their religion across
   Mesopotamia. Furthermore, Saudi Arabia and specifically Ri                         idents recently where
   copies of the Bible were distributed among homes. It is pe        ed and a nob       lion to hunt down those
   who commit these acts. In truth, the Mujahidin know w                   ators are and we ask God to assist
   us in their capture.

   -Undercover spying operation, even if religious i                      Muslim religious scholars and cleric
   should not be targets as this could elicit a violent                    lims who have been tricked by
   agents. Furthermore, if there are clerics who are      wn            s, God forbid, then launching an attack
   against these clerics and scholars woul          end      rifying them and increasing their notoriety and
   will turn them into heroes (may God'                     m).

   -Another exception allowing fort                         gures is when priests, rabbis, monks, and other
   religious figures engage in pro              uncing slam or Muslims. A similar situation took place
   recently when a cursed A                      insulted the Prophet, May peace be upon him. We ask for
   God to aid His swords i                         eek. Another example is that of Sayyid Nusayr (may God
   free him) when he ass      ·nated Rab     a a e. May God curse anyone who insults the Prophet, may
   God's peace and blessin




                                                                                                                  30

                                                                                                                       1131
Case 1:17-cr-00151-MAC-KFG Document 208-3 Filed 07/29/20 Page 32 of 49 PageID #:
                                    2527
                                                        D




    -Other exceptional circumstances include religious figures (Jews or Christians) mobilizing or inciting
    through financial or military means against Muslims, which has taken place in the past during the
    Crusades.

    II: Economic Targets

             The goat of launching an attack on economic targets is to shake the enemy's sense of security
    and stability needed order to progress and stimulate the economy. An example would be the attacks
    against oil refineries and pipelines in Iraq which resulted in forcing foreign companies to leave; or at least
    creating an atmosphere of instability and insecurity for those who wish to plunder the Muslim people's
    riches.
    other goals include the expulsion of foreign capital from local markets and the benefit of the economical
    impact of the operations being conducted in the area. This was accomplished recently when the
    economic impact of the blessed Madrid attacks affected the European economy as a whole. In that
    respect, economic attacks against a regime of Christians, Jews, or apostates can serve two purposes.
    Some examples of economic attacks are:

    1. Attacking Christian and Jewish investments in Muslim countries.
    2. Attacking foreign companies.
    3. Attacking foreign economic experts.
    4. Attacking imports coming from enemy Crusader countries                              ry means (like the
       bombing and burning of some American restaurants) o                                s boycotting.
    5. Attacking supplies and raw material shipments stole                                 ack on the French
       tanker that was carrying oil. or like the attacks on the                 q (30). The senior leadership will
       be the ones to determine the timing for this kind of econ               . The senior leadership of the group
       will be able to determine the appropriate tim            activ
    6. Assassination and elimination of Jews worki                          ic sphere and teaching a lesson to
       those who are working with them in economica                     r, the latter must be first warned. Only
       those collaborators whose apostasy             en p      are to e killed.


    II: Human Targets

    We must target and kill the                  ians, and we say unto any enemy of God and of His prophet,
    "We have come to slau                    y       ust not let borders separate us, nor allow geography to
    keep us apart, making                     ntry our country and their land our land. We must turn the




                                                                                                                31

                                                                                                                      1132
          Case 1:17-cr-00151-MAC-KFG Document 208-3 Filed 07/29/20 Page 33 of 49 PageID #:
                                              2528




                idolaters' countries into a hell just like they have done to Muslim countries ("act in proportion to the wrong
                that has been done to you"). Therefore, all active cells in all corners of the world must be aware of the
                geographical borders that have been drawn up by the enemies. Rather, these cells must instead make
                every effort to turn the infidel countries into battle fronts and force the infidels and their collaborators into
                confrontation. And just as they have done to the Muslim countries by turning them into testing facilities for
                their weapons and invenUons,their countries as well shaHbetransformed into[a land ofj heUand
                destruction. The sons of the Islamic community are capable of doing so, God willing.

~----~T~JiQ.rit*.!ll~.2bfil!!;.t,..OJ),.fll\lll911'iJ!ll!&ia~)e~.~~-·ll&~~R~9Cf.l!ll~&1:l!J;~tigi,§~in~,,~••,.~x· ..-~.-······· ...•..
                Muslim countries. The goal {here) is to prevent tflem from enjoying any peace in Muslim land. rt is advised
                that in the initial stages one must choose easy and unsecured targets, the priority here would go to the
                citizen's of infidel countries who are directly involved in the support of the local apostates. For example, in
                the land of the Two Holy Shrines [Saudi Arabia], the first elements to be targeted should be Americans,
                then the Britons. In Iraq, it should be the Americans. In Afghanistan, the Americans. In Algeria, the
                French, Australians, and so on.


                Prioritizing Human Targets by Order of Importance:

                1-Jews: to be broken down into categories according to their im
                should be targeted first, then the Jews in Britain, then those·

                2- Christians: they are listed in the following categories

                -Americans
                -Britons
                -Spaniards
                -Australians
                -Canadians
                -Italians

                These groups are also subdivide                       mportance:
                       a. Those involved in finance,     omics, anti business; who have an economic impact on our
                          world today.
                       b. Diplomats, s               e      analysts, and political delegations.
                       c. Scientists,                  chn crats.
                       d. Military com                sonnel.
                       e. Tourists and va             s any who have been warned not to enter or remain in Muslim
                          territories by the




                                                                                                                               32

                                                                                                                                    1133
Case 1:17-cr-00151-MAC-KFG Document 208-3 Filed 07/29/20 Page 34 of 49 PageID #:
                                    2529




    3- Apostates: The following is their ranking by importance:
            a. Individuals who are close to the Jewish and Christian governments are considered the most
               important targets such as, for example, Hosni Mubarak and the leaders and advisers of the
               Arabian Peninsula.
            b. Modernists and secularists who spread corruption among believers and mock the religion.
               These heretics are to be considered the hypocrites of the fifteenth century AH.
            c. Spies and intelligence agents who represent the armor and shield for the Jews and Christians
               and the striking fist of the apostate rulers.


    The Goal of Attacking Human Targets

    1-To highlight the ideological struggle and the reasons behind it. When we target Jews and Christians,
    the religious nature behind the struggle is publicized.

    2- Clearly identifying the enemy, this can be considered a component of the first objective.

    3- To do away with the arrogance of the apostates and purify the Ian
    countries of their rule and deterring their likes.

    4- Spreading terror among the enemy ranks. This goal has b                      d's laws and is a
    mandatory duty as per the hbly verse {{against them mak                             the utmost of your
    power)).

    5- To raise the spirits of the Islamic Umma.

    6- To shatter the image of the regime targeted b                     ing the attacks on New York and
    Washington, America had its proverbial nose rub~                   humiliation.

    7- To obstruct the infidel's and apost                     ies. This was accomplished when Italy refrained
    from deploying extra forces to Ira                        ere bombed in Baghdad; similarly the Spanish
    prime ministers opponents' promi                         nish forces from Iraq following the bombings in
    Madrid.

    8- Their correlation to th                     od the Exalted said, "Be proportionate to the wrong that has
    been done to you."



    1- To uplift the spirits of the Um   and the Mujahidin and lower or shatter the enemy's spirits with God's
    grace.




                                                                                                             33

                                                                                                                  1134
Case 1:17-cr-00151-MAC-KFG Document 208-3 Filed 07/29/20 Page 35 of 49 PageID #:
                                    2530




    2- To affirm the credibility of the group in the wider society. Since operations are carried out in cities, they
    will be witnessed by the people and the media will not be able to lie.

    3- To deter and paralyze the regime.

   4- To highlight the true meaning of the proclamation "there is only one God and Mohamed is the Prophet
   of God,"and promotetheworship ofoneGod.



   6- The economical impact on these countries.

   7- The acquisition of skills and abilities by the Mujahidin, enabling them to lead the Islamic community in
   the future.

   8- The review and analysis of errors made and their correction in future operations, God willing.

   9- Readying the Islamic nation and members of the group for the lier          allies and confrontations that the
   Prophet, May Peace be Upon him, discussed.

   10- Gaining additional supporters with each successful aper                         larity of the Mujahidin.

   11- Forcing the regime to change its policies.

   12- Undermining the confidence of those in the regime and,         reviously mentioned, increasing the
   possibility of conflicts breaking out between the     's milita       d political wings. If such clashes
   increase, God willing, those in power will no long             tru     ne another.




                                                                                                                  34

                                                                                                                       1135
Case 1:17-cr-00151-MAC-KFG Document 208-3 Filed 07/29/20 Page 36 of 49 PageID #:
                                    2531




    Disadvantages of Special Operations within Cities

    We pray for as few disadvantages as possible to affect the jihadist groups. Nonetheless; we note them
    here so they may be avoided:


    1- The assassination of Jihadist group leaders in cases where the operation was uncovered.
    2- Heavy causality and material losses.
    3- Morale issues amongst the Mujahidin in cases of failure. Therefore, a shrewd commander is one who
    can raise the morale of his men regardless of what happens. It is a known fact that fortunes of war
    fluctuate and that one cannot be always victorious.
    4- Allowing the regime the opportunity to use the operations to their advantage and target the innocent.
    5- Raising morale within the regime and its forces following a victory during an engagement or battle.
    Nevertheless, one cannot always be victorious and the fortunes of war fluctuate.
    6- The capture of cadres of personnel may lead to the disclosure of so        perational secrets.
    7- Less confidence among the people and the organization after rep         d instances of failure.

    Having presented the previous outline of urban targets and their port
    advantages of special operations within the cities as well as      disadvan
    before we transition to the assault forces or teams, we m       rst address the       ns of securing
    communication among the various operational groups.           may         help us, ave previously mentioned
    that the means of communication between the cells with        ·       uld be the dead drop, an indirect
    means of contact. The field command also transmits instruc          to the rest of the units by using dead
    drops. A "dead drop" is any means by which tw         · s cond        eir indirect communications. We will
    address this In detail in the next chapter.

    The Dead Drop

    Definition

    A "dead drop" is a practical locati        e any kin of items such as intelligence reports, arms,
    supplies, and so forth so t                  retrieve them with no direct contact between the two
    operatives taking place.

    Criteria for Selecting a




                                                                                                               35

                                                                                                                    1136
                Case 1:17-cr-00151-MAC-KFG Document 208-3 Filed 07/29/20 Page 37 of 49 PageID #:
                                                    2532




                      1- The [location] of the dead drop must provide sufficient cover, that is, appropriate security to protect
                      both the person making the drop and the individual retrieving it. It is critical to create safe and plausible
                      cover [stories] for visits by both operatives so not to arouse any suspicion or doubts. ·
                      2- The ability to quickly retrieve items. Items left stored for a long time risk being discovered or ruined.
                      3- The ability to spot the dead drop, making it easier for the person retrieving it to find.
                      4- It must be protected from the elements.
                      5- It must allow for enough tim1, for the individuals to complete their drop or retrieval.
                      6- Must allow for the placement of signals nearby as means of communication (signals may be in the form
                      oti,maUsorotberm1,.<1ns of communication).                 ..... .. .... . .. .... ........ . ...........................................................
" "   ·~··- - - · · · 1'- fr riiuslbe ctitfMenff61-lheiir1ertfy'iarfc(,;i,cLJr1fy !&rc&s !b6'e iable16 rnoni!br'."fo(exan-fpt~,'1ripubtrc > ·•··.·· •··
                      places and places that are frequented by many.

                          Best Locations for Dead Drops

                         Gardens, museums, mosques, restaurants, hospitals, public places, and restroom facilities.

                         Advantages of Dead Drops:

                         1- The person making the drop and the person retrieving it do not
                         significant advantage in urban warfare as it reduces casualties.

                         2- Known individuals will not            be seen conducting meeting                                              (from intelligence
                         agencies, for example).

                         3- The reduction of casualties. If an operative is be taken o
                         willing, by means of signals which we will explai


                         Disadvantages of Dead Drops:

                         1- The length of time needed may



                         3- The difficulty of ore                                       · the shadows, that is, the difficulty of managing it behind
                         the scene.

                         4- The inability to have co                            I and the possibility of contents being removed by an outside party
                         such as, for example, a child.




                                                                                                                                                                          36

                                                                                                                                                                                  1137
Case 1:17-cr-00151-MAC-KFG Document 208-3 Filed 07/29/20 Page 38 of 49 PageID #:
                                    2533




    Security Precautions:

    1- Making sure that there is no surveillance in the area and on the dead drop. One must have a high
    sense of operational security yet not go to excess in the matter, to the extent of arousing suspicion,

    2- It is necessary to have appropriate cover when traveling to and from the location (the dead drop).

    3- Concealment of items during the drop operations so that they are not suspicious or draw attention.

    4- You must determine the length of time needed to accomplish the drop and retrieve and avoid the two
    brothers from meeting.

    5- Do not travel the same routes or repeat time of operation regularly or over an extended period of lime.

    6- Items should not be left for long periods of time during the drop and retrieval.

    7- Signals must be used in highly secure locations and at all times a
    immediate areas,

    8- It is important that the location not be in an area suspecte                   presence (such as areas
    frequented by drug dealers, prostitutes or places associat                           s Islamic militants) and
    do not go near areas where preachers are calling for ji


    Required Specifications for Items Left at Dea

    1- Messages should always be encoded because                        t to interception; they must also be
    encoded securely,

    2- Items must not draw attention.                           e packaged and preferably unassembled. Thus,
    for example, Kalashnikov rifles sh

    3- The items should not pr                    ce left (such as an explosive or rockets), Explosives and
    rockets must be insulat                          in boxes; if not, they may make noise, They must also be
    packaged for repeate

    Drop and Retrieval Opera

    Definition of making a drop: the     of placing an item in a dead drop location by the individual making the
    drop,




                                                                                                                    37

                                                                                                                         1138
            Case 1:17-cr-00151-MAC-KFG Document 208-3 Filed 07/29/20 Page 39 of 49 PageID #:
                                                2534




                 Definition of retrieval: the act of individual retrieving items from a dead drop location.


                 Steps to Making a Drop

                 1. The operative performing the drop will travel to the dead dfop and then signal a contact (if is the signal
                    left by the dropping operative to the retrieving operation at an agreed upon location allowing the

'"°,   -------====f,1;;~~1jbn~j~z~t~r~;~~~r':tE~~~~9l~1'alri~f[~rtJr:~%&lo~@flsthi~ifr~sl06t~~fut:i?w:D L
                      However, signals must be distinct and clear. All signals should be chosen with creativity and
                                                                                                                              0
                                                                                                                                     -
                      originality. They must be agreed upon by both operatives in a specified location. The signal for the
                      drop should be relatively distant from the dead drop so to ensure that the leadership or the individual
                      retrieving (the items) has seen (the signal) and understood.
                 2.   Prior to an operative signaling that a drop has been made, he must first take measures to elude
                      surveillance from the dead drop area.
                 3.   Entering the area of the dead drop.
                 4.   Heading directly to the dead drop (box).
                 5.   Placing items inside.
                 6.   Exiting the area after the drop and placing the drop signal (!                     icates a drop has been
                      made and the dead drop is ready) in a preselected area                             d drop.
                 7.   Complete departure from the area and making certain                                 ance.
                 8.   Placing all signals in appropriate locations ensuring                               his relatively completes
                      the drop operation.
                 9.   Checking on the· signal indicating that the pickup is com        after the retrieving operative completes
                      his task in case the retrieving operative has         n able       o because, for example, he may not be
                      able to enter the area. In this case, the opera             de t      rop must return and retrieve the
                      message or items left at the dead drops and n                      hind.

                 Now we will discuss the individual do'

                 Steps for Making a Pickup

                 1-The individual making th                     eed to the signal area indicating activity. He will use the
                 (signal) to ensure that t                         rap has left the items.

                 2- The individual procee                     here the signal is located and retrieves it while remaining on the
                 lookout for any surveillance.             , the leadership will detenmine the precise times for the drop
                 ensuring that the individual m           e drop has ample to time to do so, clear the area and place a signal
                 without running into the individu     etrieving the items.




                                                                                                                                  38

                                                                                                                                         1139
Case 1:17-cr-00151-MAC-KFG Document 208-3 Filed 07/29/20 Page 40 of 49 PageID #:
                                    2535




    3- Upon receiving the all clear signal, he will proceed to the location of the signal, which is usually near
    the area of the drop, ensuring that proper steps were taken to avert any surveillance. He will locate the
    signal and know that the items have been left.

    4- Proceed to the dead drop, remembering to avert surveillance.

    5- The pickup is made (he retrieves the items in the drop box).

    6- He will avert surveillance and place the signal indicating pick-up.

    7- He then departs the area completely.

    Important Observations:

    1. If either operative (the person making the drop or pick up) senses any danger, then he should not go
    through with the operation regardless of whether it is not a valid threat    e operation. For example, a
    quarrel near a location of a dead drop and the intervention of police ·   cessary to end the scuffle. This
    is why we mentioned in the criteria for selecting a dead drop locaf        the selection of a dead drop
    area not be located in problematic areas.

    2- No signals shall be placed until the operation is comple                          ignal should not be
    placed a day before a pick up is scheduled unless it wa

    3- Limit curiosity and excessive reconnaissance. Furthermo     emaining in an area of the dead drop
    following a drop or an operation is strictly prohib'  brothe        be overcome by his own curiosity
    after making a drop, and keep hanging around in             ntif     person making the pickup. The
    leadership plays a significant role in selecting the             stressing this matter.

    4-Checks for surveillance and attem                       ust take place during every phase of an operation.
    We will cover surveillance detectio                        (God willing) in subsequent issues.

    Signals

    Rules That Must Be F

    1- They must not be ite                   hable or that can be tampered with. For example, a signal cannot
    be a quick mark on a wall s              e easily covered by a passing graffiti artist or comments and
    additions can be made as we .

    2- Signals indicating a drop has been made are to be placed by the person making the drop to signify that
    the drop has been made. The signal for the drop is usually the one placed closest to the location of the
    drop.




                                                                                                                   39

                                                                                                                        1140
Case 1:17-cr-00151-MAC-KFG Document 208-3 Filed 07/29/20 Page 41 of 49 PageID #:
                                    2536




    3- Signals indicating the all-clear are to be placed by the individual making the drop after ensuring that the
    circumstances are suitable and secure enough for the individual retrieving the items to carry out his
    mission.

    4- Signals indicating completion of the pick-up are placed in a secure location away from the eye of
    security forces by the individual retrieving the items. The goal is to inform the intended recipients- either
    the individuals making the drop or others designated by the leadership- !hat the operation is complete.




    A sound plan is one of the main factors in (carrying out) successful intelligence missions. A plan for these
    types of operations must contain two sub plans, one for the drop and on for the pickup, The two plans
    must follow the following steps:

    1- Sufficient cover while traveling to the area of the drop.

    2- Surveillance of the routes leading to the location and making a di      m of the area. There must be
    alternate routes in case (God forbid} one of the operatives is eithe        ed or killed; others who travel to
    the locations can avoid surveillance.

    3-   Location of the signals and drops must be given in gre                          following:
    a.   A general description of the area.
    b.   A clear and unlimited explanation of the grip map det                ,on of the drop areas or signals.
    c.   Specific and designated location for the placement of si             p areas.
    d.   A direct and specific description of the actual       or dro         ns.

    4- The time and location must be specified. The p                 e drop needs to indicate the following:
    a. The time when the alert signal will be     d.
    b. The time when the drop will be m
    c. The time when the signal that t
    d. The time when the all-clear sig
    e. The time when confirmation of th         p will be made, should the one performing the drop be tasked
       with this signal.

    The individual making

    a.   The time when   the   sign
    b:   The time when   the   all clea
    c,   The time when   the   pick-up w, ccur.
    d.   The time when   the   signal.indicating completion will be made.




                                                                                                                    40

                                                                                                                         1141
Case 1:17-cr-00151-MAC-KFG Document 208-3 Filed 07/29/20 Page 42 of 49 PageID #:
                                    2537




     It is preferable to have a diagram detailing the locations of the drop, signals, and the general area. A plan
     for continuous surveillance of the location should be implemented prior to the launch of any operations.

     The Assault Groups or Teams

     The size of the team is dependent on the size and scope of the mission. However, a single operational
     team consjsts of four individuals. You may see assault teams with thirty members, however, they are
     subdivided into different teams.

    Their Mission:

    Their mission is to carry out orders or military operations, i.e. to execute missions.

     Characteristics of the Team:

     1. Patience and the ability to endure hardships and adversities. Patience is a necessary trait for these
         members, which increases in importance the more they are expose                 operations with the knowledge
         that they will be pursued. Should the tyrant forces know the identi          a member who participated in
         an assassination or assault operation, pressure may be placed                relatives, and they may even be
         arrested and tortured. While we agree that such actions are            pica      nd vile, a brother must
         nevertheless withstand this pressure and be patient and             re. "O ye       believe! Persevere in
         patience and constancy, vie in such perseverance; str            en each other,         fear Allah; That ye may
        prosper."
    2. Courage, no fear of dying, and trust in God.
    3. Boldness and sacrifice, so he may have the spirit to moll
        God.
    4. A spirit of self sacrifice for the name of God; a                           sacrifice his life in order to protect
        his brothers from harm.
    5. High moral standards and sagacity.
    6, Important: discipline, ethics, and t                      bey instructions in cases where he may not
        necessarily benefit from followi
    7. Resolve and determination; on                             in carrying out orders and be convinced of its
        legitimacy and determined to exe            e plan,    d willing.
    8. Proficiency in the use o                      ember must be proficient in using small arms, such as:
        pistols, light machine                 g       and light anti artillery weapons.
    9. The ability to enga                      omBat, to kill quietly, and to strike with a knife.
    10. Attacking skills, han                   t, and retreating skills.




                                                                                                                      41

                                                                                                                            1142
Case 1:17-cr-00151-MAC-KFG Document 208-3 Filed 07/29/20 Page 43 of 49 PageID #:
                                    2538




          11. The ability to operate a motorcycle. It is important for one to know how to operate a motorcycle; they
          can be very useful and are often used in many operations.
          12. Th,> ability to operate au types of vehicles. The member must excel at driving at very high speeds and
          be able to engage in evasive driving. This is what is termed colloquially as "maneuvering", i.e. the ability
          to fight while driving.
          13. The ability to sail boats; this applies for brothers who reside in coastal areas.
          14. The ability to pilot hang-gliders and civilian aircraft and similar vehicles, if possible. Computer
          simulation courses for piloting planes have become common and in this respect can be very useful. The

,<   cc   i~f~~!le~'Yi'R&f~ ~~~~Yflil~~~~*~ii%ZJw~~~~1/1~l~isJ0%1i~~i~8ffi~'bhiQR!Jd~¾g~*ffi~~~ffi4/gy,{·
          the cockpit of an airplane. Training in one of these is similar to training in an actual plane. There are a
          number of courses that are made available to the public, nonetheless, some of them have now become
          subject to restrictions and some have been canceled in the wake of the blessed attacks.

          Advice and Warnings

          1- None other than the leadership is permitted to select the members o       e group and only they should
          know wlio the members are.

          2- Groups must be dispersed and no team should be aware of a

          3- It is advised, and in fact emphasized, that communicati                        · ed through the
          leadership instead of to the units directly.

          4- Members of this unit must continue to engage in daily life,
          partial degree. They must continue to work as u

          5- The smaller the cell, the more success it will ha                ber of cell members allows for more
          control over them.

          6-Accuracy in transmitting infor                            ad to the greater likelihood of successful mission
          execution, God willing. However,                          nformation should not be divulged to cell
          members too soon. They must o                   ed wit information that is pertinent to them and will enable
          them to make the necessa                      · sion while at the same time leaving them of no use to the
          enemy should the broth

          7- Boldness among the                   unit is considered common. Implementing operations is easy for
          them as they have been pr              ry and martyrdom, God willing. However, special attention should
          be paid to withdrawal proced           is one of the most challenging and dangerous stages. The
          leadership must plan the withdra al procedures for every mission and devote special attention to them.




                                                                                                                        42

                                                                                                                             1143
Case 1:17-cr-00151-MAC-KFG Document 208-3 Filed 07/29/20 Page 44 of 49 PageID #:
                                    2539




    8- The leadership must take appropriate security measures in the event a brother is identified or
    compromised. They may choose to relocate him to other cities or regions or send him to the mountains to
    join his brothers.


    Types of Weapons Used in Cities
    They are generally small arms like knives, pistols, rifles, light machine guns and machine guns, and anti-
    artillery and rockets. Poisons and explosives can also be used; in other words, the assault team is
    capable of transforming any object into a deadly weapon. For example, booby traps, the use of civilian
    aircrafts during the September 11th, and the preparation of Molotov cocktails using household items.

    Assassinations

    Assassinations are part of our Prophet Mohammed's Sunnah, may God's peace and blessings be upon
    him. Al-Bukhari (may God have mercy on him) reports in a hadith on Al-Barra' bin 'Aziz, May God be
    pleased wifh him, "the Prophet, may God's peace and blessings be upon him, sent one of his companions
    to Abu Rafi' the Jew". The hadith indicates that the Companion assass·      ed Abu Rafi' and then informed
    the Prophet, may God's peace and blessings be upon him, thereof.
    In the Sahih AL-Bukhari hadith compendium there is also a narraf           abir bin Abdallah, may God be
    pleased with im, who stated that "the Prophet of God, may God' eac            blessings be upon him,
    asked "who will kill Ka'ab bin Al-Ashraf, who has insulted Go     d his Ap       and incited his
    companions to kill him? It was Muhammed Bin Maslama,            God be pleas       ith him, who performed
    the deed. Mohammed also sent Abd Allah bin Unays,             od b    leased wit him, to assassinate
    Khalid AI-Hudhali, as is mentioned in Sunan of Abu Dad.

    Motives behind Assassinations

    1- Ideological motives come into play when apost                   ttack the sanctity of the religion and the
    word of God or plot against Muslims an        supp        making their assassination necessary. For
    instance, there is the example of wh                   may God free him, assassinated the Jewish rabbi
    Meir Kahane, and also when the f                         mbuli, 'Ata Tayil, Husayn 'Abbas, and 'Abd Al-
    Hamid 'Abd Al 'Ali, assassinated t                     e Jews, who was destined for perdition. Another
    example is the assassination of the       journalis, Farag Foga, may God curse him. Furthermore,
    there are some cases whe                    di Arabia target the vile intelligence agency members within
    the country.




                                                                                                               43

                                                                                                                    1144
           Case 1:17-cr-00151-MAC-KFG Document 208-3 Filed 07/29/20 Page 45 of 49 PageID #:
                                               2540




                   2- Political issues are, for instance, the motive for suppressing certain ideas or groups and spreading
                   ideals that oppose the state and (assassination) as a last resort during the political game. This was the
                   case when the nuclear scientist in charge of the Iraqi nuclear program, Yahya Al- Mushadd, was
                   assassinated.

                   3- Economic Motives: assassinations may occurfor thesake of gaining funds or to indte financial
                   competitions between larger corporations.

- - - " L1':✓l?.~¥!l11..9)~i~llL!¥1£?tiM~a;.a._ggfillll-!LnftR!lcllBJ~J,ttb!;\\l¥91lQl~jiiJli~ilJ.!,',lSJiJ~&J:!1Li.!.lI'1¥l£!H,a.L\:¥JlILll\ltil~,c. ,   •• -· .......·...·........ , .....
                   complex about women or a specific group of peopfe. This commonly occurs in the Infidel countries oflhe
                   west. They are often assassinating people for this motive.


                   Requirements for Assassination Squads

                   1- Complete conviction in the lawfulness of the mission.
                   2- High levels of physical fitness and combat skills.
                   2- Mastery of weapons used in the assassinations and hostage taki
                   4-. It is essential that they possess quickness of the mind and the                           deal with contingencies or the
                   unexpected.
                   5- High security awareness. Caution and alertness are esse                                         keep the confidentiality of
                   military activity and the ability to keep other relevant infor                                      iends, or even the
                   Mujahidin.
                   6- A warrior mentality. Note that some brothers are elate                            kful when they are assigned such
                   missions.
                   7- Bravery, steadiness, strong nerves, and no i



                   1- Complete secrecy is the basis for
                   2- The elemf,nt of surprise and sh
                   3- Speed and control during the o                         il!l!!I/D~     st but in control and focused.
                   4• To deter those who fight against

                   Stages of Assassinati

                   Stage 1: Designating !he
                   It is imperative that when d                      target to highlight their crimes and enmity towards Islam and the
                   Muslim in order to justify his a               ation to the squad.




                                                                                                                                                      44

                                                                                                                                                                 1145
Case 1:17-cr-00151-MAC-KFG Document 208-3 Filed 07/29/20 Page 46 of 49 PageID #:
                                    2541




    Stage 2: Collection of sufficient intelligence about the target.
    The following information must be collected:
    A. Personal information: name, age, address, car (make, model, license plate, and color) as well images
       (of the target), his daily routine. For example, he usually leaves his house at 8:00 a.m. and returns at
       2:00 p.m., he leaves again at 4:00 p.m. and so on. Moreover, his weekly routine, (there may be times
       when there is a decrease in security or a change in routine. At times (the target) may be an individual
       who likes debauchery and eludes his guards and security in order to pursue his depravity (this is a
       good opportunity to reach him). Vacation spots and security personnel, should he have them, their
       number, their shifts, their level of training, are they skilled or regular civilians and their weapons.
    B. Information that should be collected regarding the security detail of the target:
             1- What does the security detail do when the target leaves the house?
             2- What does the security detail do when target enters his car?
             3- How does the security detail behave when the target is walking towards his vehicle?
             4- What are the routes taken by the motorcade during the drive?
             5- Does the security detail try and evade surveillance or not?
             6- Does the security detail alternate routes on a daily basis?
             7- How many cars does the detail have?
             8- Does the target change vehicles?
             9- How does the security detail respond when a motorc                            hicle approaches?
     C. Information about the house and its location (the exact a                             block, whether it is a
     single family home or an apartment building, the floor nu .                             er and rooms need to be
     collected). Following this are some important questio                                    und:
             1- Is the site fenced?
             2- Is the fence high?
             3- How high? Are there Guards inside o
             4-Are there security cameras?
             5- Is there barbwire and is it electric?
             6- The number of guards and h             y are
             7-Are the guards highly ale                 ise?
             8- Do the guards patrol t
             9- How are passersby de
             10- How are visitors handle             guards.
             11- Do people wh                        e compound get searched by the guards?
             12- How dense                       e       of the site? [illegible]
             13-How dens                         e ar a surrounding the site?
             14- The location                   tations near the site. Determine where the dangers are so that
             they can be neutra
             15- Routes to the ho




                                                                                                                   45

                                                                                                                        1146
Case 1:17-cr-00151-MAC-KFG Document 208-3 Filed 07/29/20 Page 47 of 49 PageID #:
                                    2542




       D. Information about the routes: The distance between the home and work or any other locations he
          frequents. Alternate routes, even if not used by the target, should be studied; side streets and so
          on should be collected as they may be used by the squad to approach or withdraw. Furthermore,
          whether or not roads are closed during the target's movement in addition to what bridges to travel
          on. Also, note the locations of where the cars are parked, are they deserted areas or construction
          sites: and note traffic jams and rush hours. One must note everything in the area. This
          information is considered raw intelligence and the leadership orthe assault squad may find it
          useful during the planning stages of the operation.


   Determining the method of assassination or executing the plan. The determination of the diversion and
   assassination methods will be based on the intelligence collected by the reconnaissance group. Such
   methods may include silent assassinations, bombings, snipers, poison, small arms, fire, etc.

   Stage 4:
   A plan will be drafted by the leadership and briefed to the ranks. During this phase it is important that the
   leadership use simple terms when briefing the plan to the members of         squad. The plan must be
   thoroughly discussed until the leadership is satisfied that the squad      bers have grasped the plan fully.
   When drafting a plan, the physical capabilities and limitations oft        d must be taken into account.

   Stage 5:
   Rehearsal of the plan: during this phase, the leadership                             nment of the operation.
   This is done so that the members executing the operati                               ith the structure and
   location of the area chosen for the destruction of the ene

   Stage 6:
   Mission execution; special attention must be pai                 exe       the plan and avoid the unexpected.
   Also, in order to ensure the accuracy, speed, and                      cution of the plan.

   Stage 7:
   The withdrawal phase: withdrawal                             st be determined and rehearsed prior to
   executing the plan.


   Methods Used in Ass

   1- Snipers.
   2- Explosives.
   3- Short range arms.
   4- Pistols.
   5- Machine Guns [illegible].

   Ideal times for Assassination Operations




                                                                                                              46

                                                                                                                   1147
Case 1:17-cr-00151-MAC-KFG Document 208-3 Filed 07/29/20 Page 48 of 49 PageID #:
                                    2543




    1- The best time to assassinate or annihilate a target is when the target is alone and away from
    suJVeillance.
    2- At home or at work, given the target's venerability level at these locations.
    3- During the target's workout routine.
    4-As the target is exiting their office or home. (Farag Foda was leaving his office when he was
    assassinated, and the assassination of Nizar Al-Habibi, the enemy of God, took place near his home.)
    5- When getting out of a vehicle, the vulnerability here is obvious.
    6- During the targets daily or weekly routine. For instance, if he is scheduled to visit installations, a grand
    opening of an establishment or his nightlife.
    7 - If the targets veers from his security detail.

    Operational Security in Assassination Missions

     1- The selection of highly qualified members to carry out the orders delegated to them.
    2- The division of the operation into sub-categories and the assignment of the participants' roles.
    3- Proper and adequate cover for each one of the phases (cover for the intelligence group and the assault
    team). "Cover" in urban warfare is defined as the appropriate level of s    rity for the members allowing
    them to operate in the areas.
    4-A realistic and thorough rehearsal of every phase of the operar
    shared on a need to know basis.
    5- The identification of the routes and assembly points. The                          st be identified
    [illegible]. Once the mission is accomplished, the leaders ·                          safety of its members;
    this is done via signals. The signal could be visual, audi                            netheless, it must be
    previously agreed upon.by the group.
    6- Consideration of all potential and existing factors and the    nee on God (may He be praised and
    exalted). "Against them make ready your streng           e utmo       our power, including steeds of war, to
    strike terror into the enemies of Allah and your e

    Important Observation:
    1- The best times to execute an ass                        n the target is alone, without a security detail or if
    the detail is small. We will be mad                         et is alone through the intelligence gathered by
    the reconnaissance group. There                             st always be ready to strike.

    2- Should the target not po                    etail or is alone, then he should be assassinated
    immediately.

    3- The strongest and mo                   emy must be targeted first during an operation as they pose the
    most threat to the Assas                  or instance, there might be guards near the assassination team
    that can disrupt the operation.        case, we must begin with the guards that are closest since they
    represent the greatest threat.




                                                                                                                   47

                                                                                                                        1148
    Case 1:17-cr-00151-MAC-KFG Document 208-3 Filed 07/29/20 Page 49 of 49 PageID #:
                                        2544




          4-Assassination of the target must be confirmed (i.e. firing multiple shots to the head).

          5- If using a vehicle during the operation then one must not exit the vehicle until the target's car has been
          stopped and blocked. [illegible] individuals carrying out the operation must not exit their vehicle until the
          target's vehicle has been blocked.

          6- Precautions must be taken when attempting to stop the target's vehicle. There should be at least five
          meters between you and the other vehicle to avoid crashing with the other vehicle once the driver has
---···~,'"loe!>IIHl'llteelf•~~'l§!!»l'l''E>ffl'eT'1Sel'l~~..ill¥~ve1'!i<,ie,-m""""'Y"I"' - ---~- ,.,. -- --
          7- O ne must not begin firing until the entire assault team is in position (to avoid the possibility of friendly
          fire).

          In conclusion, we would like to mention to our honorable brothers, that the training and exercises of the
          operation are [illegible].
          [illegible] also has its own training and exercises. This will be explained    gible].
          [illegible] training that is explains (number of bullets, short distances-· gible].




          [illegible]- me


          [illegible]

           [illegible]- how are you
          I am Sue- I need




                                                                                                                             48

                                                                                                                                  1149
